Exhibit 10.119

 
LOAN AGREEMENT
 
Dated as of April 8, 2010
 
between
 
GLIMCHER MJC, LLC,

 
as Borrower,
 
and
 
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,
 
as Lender
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
Page

DEFINITIOIONS 1 
ARTICLE I
GENERAL TERMS
Section 1.1.     The Loan
23
Section 1.2.     Interest and Principal
23
Section 1.3.     Method and Place of Payment
25
Section 1.4.     Taxes
25
Section 1.5.     Release
26
ARTICLE II
DEFEASANCE AND ASSUMPTION
Section 2.1.     Defeasance
26
Section 2.2.     Assumption
28
Section 2.3.     Transfers of Interests in Borrower
29
ARTICLE III
ACCOUNTS
Section 3.1.     Cash Management Account
30
Section 3.2.     Distributions from Cash Management Account
31
Section 3.3.     Loss Proceeds Account
32
Section 3.4.     Basic Carrying Costs Escrow Account
32
Section 3.5.     TI/LC Reserve Account
33
Section 3.6.     Capital Expenditure Reserve Account
34
Section 3.7.     Unfunded Obligations Account
35
Section 3.8.     Excess Cash Flow Reserve Account
36
Section 3.9      Account Collateral
37
Section 3.10    Bankruptcy
37
ARTICLE IV
REPRESENTATIONS
Section 4.1.     Organization
38
Section 4.2.     Authorization
38
Section 4.3.     No Conflicts
38
Section 4.4.     Consents
38
Section 4.5.     Enforceable Obligations
39
Section 4.6.     No Default
39
Section 4.7.     Payment of Taxes
39
Section 4.8.     Compliance with Law
39
Section 4.9.     ERISA
39
Section 4.10.   Investment Company Act
39


 
i

--------------------------------------------------------------------------------

 

Section 4.11.   No Bankruptcy Filing
40
Section 4.12.   Other Debt
40
Section 4.13.   Litigation
40
Section 4.14.   Leases; Material Agreements
40
Section 4.15.   Full and Accurate Disclosure
41
Section 4.16.   Financial Condition
41
Section 4.17.   Single-Purpose Requirements
41
Section 4.18.   Use of Loan Proceeds
42
Section 4.19.   Not Foreign Person
42
Section 4.20.   Labor Matters
42
Section 4.21.   Title
42
Section 4.22.   No Encroachments
42
Section 4.23.   Physical Condition
43
Section 4.24.   Fraudulent Conveyance
43
Section 4.25.   Management
43
Section 4.26.   Condemnation
43
Section 4.27.   Utilities and Public Access
43
Section 4.28.   Environmental Matters
44
Section 4.29.   Assessments
44
Section 4.30.   No Joint Assessment
44
Section 4.31.   Separate Lots
45
Section 4.32.   Permits; Certificate of Occupancy
45
Section 4.33.   Flood Zone
45
Section 4.34.   Security Deposits
45
Section 4.35.   Acquisition Documents
45
Section 4.36.   Insurance
45
Section 4.37.   No Dealings
45
Section 4.38.   Estoppel Certificates
45
Section 4.39.   Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws
45
Section 4.40.   Survival
46
ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.1.     Existence
46
Section 5.2.     Maintenance of Property
46
Section 5.3.     Compliance with Legal Requirements
47
Section 5.4.     Impositions and Other Claims
47
Section 5.5.     Access to Property
48
Section 5.6.     Cooperate in Legal Proceedings
48
Section 5.7.     Leases
48
Section 5.8.     Plan Assets, etc.
49
Section 5.9.     Further Assurances
50
Section 5.10.   Management of Collateral
50
Section 5.11.   Notice of Material Event
51
Section 5.12.   Annual Financial Statements
51


 
ii

--------------------------------------------------------------------------------

 

Section 5.13.   Quarterly Financial Statements
52
Section 5.14.   Monthly Financial Statements; Non-Delivery of Financial
Statements
52
Section 5.15.   Insurance
53
Section 5.16.   Casualty and Condemnation
57
Section 5.17.   Annual Budget
60
Section 5.18.   General Indemnity
60
Section 5.19.   Nonbinding Consultation
61
Section 5.20.   Compliance with Encumbrances
61
Section 5.21.   Prohibited Persons
62
ARTICLE VI
NEGATIVE COVENANTS
Section 6.1.     Liens on the Property
63
Section 6.2.     Ownership
63
Section 6.3.    Transfer
63
Section 6.4.     Debt
63
Section 6.5.     Dissolution; Merger or Consolidation
63
Section 6.6.     Change In Business
63
Section 6.7.     Debt Cancellation
63
Section 6.8.     Affiliate Transactions
63
Section 6.9.     Misapplication of Funds
63
Section 6.10.   Jurisdiction of Formation
63
Section 6.11.   Modifications and Waivers
63
Section 6.12.   ERISA
64
Section 6.13.   Alterations and Expansions
64
Section 6.14.   Advances and Investments
64
Section 6.15.   Single-Purpose Entity
65
Section 6.16.   Zoning and Uses
65
Section 6.17.   Waste
65
ARTICLE VII
DEFAULTS
Section 7.1.     Event of Default
65
Section 7.2.     Remedies
68
Section 7.3.     No Waiver
69
Section 7.4.     Application of Payments after an Event of Default
69
ARTICLE VIII
CONDITIONS PRECEDENT
Section 8.1.     Conditions Precedent to Closing
69
ARTICLE IX
MISCELLANEOUS
Section 9.1.     Successors
72
Section 9.2.     GOVERNING LAW
72
Section 9.3.     Modification, Waiver in Writing
73

 
 
iii

--------------------------------------------------------------------------------

 
 
 
Section 9.4.     Notices
73
Section 9.5.     TRIAL BY JURY
74
Section 9.6.     Headings
74
Section 9.7.     Assignment and Participation
74
Section 9.8.     Severability
76
Section 9.9.     Preferences
76
Section 9.10.   Remedies of Borrower
76
Section 9.11.   Offsets, Counterclaims and Defenses
77
Section 9.12.   No Joint Venture
77
Section 9.13.   Conflict; Construction of Documents
77
Section 9.14.   Brokers and Financial Advisors
77
Section 9.15.   Counterparts
77
Section 9.16.   Estoppel Certificates
77
Section 9.17.   Payment of Expenses; Mortgage Recording Taxes
78
Section 9.18.   No Third-Party Beneficiaries
78
Section 9.19.   Recourse
78
Section 9.20.   Right of Set-Off
80
Section 9.21.   Exculpation of Lender
80
Section 9.22.   Servicer
80
Section 9.23.   No Fiduciary Duty
80
Section 9.24.   Disclosure of Borrower Information
81
Section 9.25.   Patriot Act Records
82
Section 9.26.   Prior Agreements
82
Section 9.27.   Publicity
84

 
 
iv

--------------------------------------------------------------------------------

 
 
Exhibits
 
A
Organizational Chart
B
Form of Tenant Notice
Schedules
 
A
Property
B
Exception Report
C
[Intentionally Omitted]
D
Unfunded Obligations
E
Rent Roll
F
Material Agreements


 
v

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
This Loan Agreement (this “Agreement”) is dated April 8, 2010 and is between
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership,
as lender (together with its successors and assigns, including any lawful holder
of any portion of the Indebtedness, as hereinafter defined, “Lender”), and
GLIMCHER MJC, LLC, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, “Borrower”).
 
RECITALS
 
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as the Mall at Johnson City
located in Johnson City, Tennessee.
 
Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Note and executes and delivers the other Loan Documents.
 
Lender and Borrower therefore agree as follows:
 
DEFINITIONS
 
(a)           When used in this Agreement, the following capitalized terms have
the following meanings:
 
“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.
 
“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified or replaced.
 
“ALTA” means the American Land Title Association, or any successor thereto.
 
“Alteration” means any demolition, alteration, installation, improvement  or
expansion of or to the Property or any portion thereof.
 
“Annual Budget” means a capital and operating expenditure budget for the
Property prepared by Borrower and specifying amounts sufficient to operate and
maintain the Property at a standard at least equal to that maintained on the
Closing Date.
 
“Appraisal” means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).
 
 
1

--------------------------------------------------------------------------------

 
 
“Approved Annual Budget” has the meaning set forth in Section 5.17.
 
“Approved Management Agreement” means the Property Management Agreement, dated
as of the Closing Date, between Borrower and the initial Approved Property
Manager, as the same may be modified or replaced in accordance herewith with the
consent of Lender, and any other management agreement that is approved by Lender
and with respect to which the Rating Condition is satisfied.
 
“Approved Property Manager” means collectively, Glimcher Properties Limited
Partnership, as manager, and Glimcher Development Corporation, as services
provider, or any other management company approved by Lender in its sole
discretion and with respect to which the Rating Condition is satisfied, in each
case unless and until Lender requests the termination of that management company
pursuant to Section 5.10(d).
 
 “Assignment” has the meaning set forth in Section 9.7(b).
 
“Assumption” has the meaning set forth in Section 2.2.
 
“Bankruptcy Code” has the meaning set forth in Section 7.1(d).
 
“Basic Carrying Costs Escrow Account” has the meaning set forth in Section
3.4(a).
 
“Blocked Account” has the meaning set forth in Section 3.1(b).
 
“Blocked Account Agreement” has the meaning set forth in Section 3.1(b).
 
“Blocked Account Bank” means the Eligible Institution at which a Blocked Account
is maintained.
 
“Borrower” has the meaning set forth in the first paragraph of this Agreement.
 
“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month in the
then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower’s actual Operating Expenses for such month, except that during
the continuance of a Trigger Period such greater amount, excluding amounts spent
on Non-Discretionary Items, may in no event exceed 105% of the amount specified
in clause (i), with no individual budget line item exceeding 110% of the amount
set forth in the then-applicable Approved Annual Budget with respect to such
line item for such month, in each case without the prior written consent of
Lender, not to be unreasonably withheld or delayed.
 
“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
 
 
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.
 
“Capital Expenditure Reserve Account” has the meaning set forth in Section
3.6(a).
 
“Cash Management Account” has the meaning set forth in Section 3.1(a).
 
“Cash Management Agreement” has the meaning set forth in Section 3.1(a).
 
“Cash Management Bank” means a depository institution selected by Lender in
which Eligible Accounts may be maintained.  The initial Cash Management Bank
shall be The Bank of New York Mellon.
 
“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.
 
“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
 
“Closing Date” means the date of this Agreement.
 
“Closing Date NOI” means $6,704,578.
 
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Collateral” means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property (including
any Defeasance Collateral) in respect of which Lender is granted a Lien under
the Loan Documents, and all proceeds thereof.
 
“Collateral Accounts” means, collectively, the Cash Management Account, any
Blocked Account, the Loss Proceeds Account, the Basic Carrying Costs Escrow
Account, the TI/LC Reserve Account, the Excess Cash Flow Reserve Account, the
Capital Expenditure Reserve Account and the Unfunded Obligations Account.
 
 
3

--------------------------------------------------------------------------------

 
 
“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.
 
 “Control” of any entity means the ownership, directly or indirectly, of at
least 51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).
 
“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be modified or replaced in accordance herewith.
 
“Damages” to a party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses (including reasonable attorneys’
fees and other costs of defense and/or enforcement whether or not suit is
brought), fines, charges, fees, settlement costs and disbursements imposed on,
incurred by or asserted against such party.
 
“Debt” means, with respect to any Person, without duplication:
 
(i)             all indebtedness of such Person to any other party (regardless
of whether such indebtedness is evidenced by a written instrument such as a
note, bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;
 
(ii)            all letters of credit issued for the account of such Person and
all unreimbursed amounts drawn thereunder;
 
(iii)           all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions which are not yet due and payable;
 
(iv)          all Contingent Obligations of such Person;
 
(v)           all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;
 
(vi)          all contractual indemnity obligations of such Person; and
 
 
4

--------------------------------------------------------------------------------

 
 
(vii)         any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
 
“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
 
“Default Interest” means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes at their respective Default Rates
exceeds the amount of interest that would have accrued on the Notes at their
respective Interest Rates.
 
“Default Rate” means, with respect to any Note, 5% per annum in excess of the
interest rate otherwise applicable to such Note hereunder; provided that, if the
foregoing would result in an interest rate in excess of the maximum rate
permitted by applicable law, the Default Rate shall be limited to the maximum
rate permitted by applicable law.
 
“Defeasance Borrower” has the meaning set forth in Section 2.1(b).
 
“Defeasance Collateral” means direct, non-callable AAA-rated obligations of the
United States of America.
 
“Defeasance Pledge Agreement” has the meaning set forth in Section 2.1(a)(iii).
 
“Defease” means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1; and the terms “Defeased” and
“Defeasance” have meanings correlative to the foregoing.
 
“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.
 
“Eligible Institution” means (i) an institution whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 and/or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A-, A
and/or A2, as applicable, by each of the Rating Agencies, and whose deposits are
insured by the FDIC, (ii) an institution with respect to which the Rating
Condition is satisfied or (iii) solely in its capacity as a Blocked Account
Bank, Huntington National Bank.
 
“Embargoed Person” has the meaning set forth in Section 4.39.
 
“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability with respect to Borrower or the Property arising out of, based on or
resulting from (i) the alleged presence, Use or Release of any Hazardous
Substance, (ii) any alleged violation of any Environmental Law, or (iii) any
alleged injury or threat of injury to property, health or safety or to the
environment caused by Hazardous Substances.
 
“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be modified or replaced in accordance herewith.
 
“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to the
pollution, protection or cleanup of the environment, relating to the impact of
Hazardous Substances on property, health or safety, or the Use or Release of
Hazardous Substances, or relating to the liability for or costs of other actual
or threatened danger to health or the environment.  The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including Subtitle I relating to underground storage tanks); the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act.  The term “Environmental Law” also includes, but
is not limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.
 
“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender and any amendments or supplements thereto
delivered to Lender, and shall also include any other environmental reports
delivered to Lender pursuant to this Agreement and the Environmental Indemnity.
 
 
6

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Excess Cash Flow Reserve Account” has the meaning set forth in Section 3.8(a).
 
“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
 
“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
 
“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.
 
“Fitch” means Fitch, Inc. and its successors.
 
“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that, with respect to
any of such circumstances, for the purposes of this Agreement, (1) any period of
Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.
 
“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
 
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
 
 
7

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
 
“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender.
 
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the environment or the
presence of which on, in or under the Property is prohibited under Environmental
Law, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them.
 
“Increased Costs” has the meaning set forth in Section 1.4(d).
 
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.
 
“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).
 
“Indemnified Parties” has the meaning set forth in Section 5.18.
 
“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation (or an affiliate or subsidiary of such
companies) or, if none of those companies is then providing professional
independent directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an a affiliate of Borrower and that provides
professional independent directors and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers of such corporation or limited
liability company and is not, and has never been, and will not while serving as
Independent Director be, any of the following:
 
(i)           a member, partner, equityholder, manager, director, officer or
employee of Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or affiliates (other than as an independent director or manager of
an affiliate of Borrower or any Single-Purpose Equityholder that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such independent director
or manager is employed by a company that routinely provides professional
independent directors or managers);
 
 
8

--------------------------------------------------------------------------------

 
 
 (ii)           a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or affiliates (other than a nationally recognized
company that routinely provides professional independent managers or directors
and which also provides lien search and other similar services to Borrower, any
Single-Purpose Equityholder or any of their respective equityholders or
affiliates in the ordinary course of business);
 
(iii)           a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or
 
(iv)           a Person that controls (whether directly, indirectly or
otherwise) any of (i), (ii) or (iii) above.
 
“Initial Interest Rate” means 6.7645% per annum.
 
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
 
“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period.  Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
 
“Interest Rate” means (i) with respect to the initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the bifurcation of the
initial Note into multiple Notes pursuant to Section 1.1(c), the per annum
interest rate of such Note as determined by Lender in accordance with such
Section.
 
“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, existing as of the Closing Date or hereafter entered into
by Borrower, in each case pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification or amendment thereof, and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm’s-length brokerage agreements, provided that the
commissions payable pursuant thereto are commercially reasonable based upon the
then current brokerage market for property of a similar type and quality to the
Property in the geographic market in which the Property is located.
 
 
9

--------------------------------------------------------------------------------

 
 
“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting either Borrower or the
Property or any portion thereof or the construction, ownership, use, alteration
or operation thereof, or any portion thereof (whether now or hereafter enacted
and in force), and all permits, licenses and authorizations and regulations
relating thereto.
 
“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
 
“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).
 
“Loan” has the meaning set forth in Section 1.1(a).
 
“Loan Amount” means $55,000,000.
 
“Loan Documents” means this Agreement, the Note, the Mortgage (and related
financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, any Blocked
Account Agreement, the Cooperation Agreement, the Guaranty, any Qualified
Guaranty, any Defeasance Pledge Agreement and all other agreements, instruments,
certificates and documents necessary to effectuate the granting to Lender of
first-priority Liens on the Collateral or otherwise in satisfaction of the
requirements of this Agreement or the other documents listed above, as all of
the aforesaid may be modified or replaced from time to time in accordance
herewith.
 
“Lockout Period” means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been securitized
pursuant to a Securitization or series of Securitizations.
 
“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).
 
 
10

--------------------------------------------------------------------------------

 
 
“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
 
“Loss Proceeds Threshold” means (x) at any time Borrower is Controlled by
Sponsor or a Person meeting the requirements under clause (ii) of the definition
of “Qualified Equityholder”, $1,000,000 and (y) at any other time, $500,000.
 
“Major Lease” means any Lease which (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 10,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default.
 
“Material Adverse Effect” means a material adverse effect upon (i) the ability
of Borrower to perform, or of Lender to enforce, any material provision of any
Loan Document, (ii) the enforceability of any material provision of any Loan
Document, or (iii) the value, Net Operating Income, use or enjoyment of the
Property or the operation thereof.
 
“Material Agreements” means (x) each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $50,000 per annum or
which cannot be terminated by Borrower without cause upon 60 days’ notice or
less without payment of a termination fee, or which is with an affiliate of
Borrower, and (y) any reciprocal easement agreement, declaration of covenants,
condominium documents, ground lease, parking agreement or other material
Permitted Encumbrance.
 
“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at the Property which (a) is reasonably likely to have a Material
Adverse Effect, (b) is reasonably expected to cost in excess of $2,000,000, as
determined by an independent architect, or (c) is reasonably expected to permit
(or is reasonably likely to induce) any Tenant to terminate its Lease or abate
rent.
 
“Maturity Date” means the Payment Date in May, 2020, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement.
 
“Minimum Balance” has the meaning set forth in Section 3.2(a).
 
“Monthly Capital Expenditure Reserve Amount” means $15,711.27.
 
“Monthly TI/LC Amount” means $48,333.33.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
 
11

--------------------------------------------------------------------------------

 
 
“Mortgage” means that certain deed of trust, assignment of rents and leases,
security agreement and fixture filing encumbering the Property executed by
Borrower as of the Closing Date, as the same may from time to time be modified
or replaced in accordance herewith.
 
“Net Operating Income” means, with respect to any Test Period, the excess of (i)
Operating Income for such Test Period, minus (ii) Operating Expenses for such
Test Period.
 
“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
 
“Non-Discretionary Items” has the meaning set forth in Section 5.17.
 
“Note(s)” means that certain promissory note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes in accordance with Section 1.1(c) and as otherwise
modified, assigned (in whole or in part) and/or replaced from time to time in
accordance herewith.
 
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States.  The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.
 
“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer’s knowledge.  Each Officer’s Certificate required in
connection with a disbursement from a Collateral Account (or any other reserve
required by the Loan Documents) shall contain a statement that, to the best of
such officer’s knowledge, all conditions precedent to such disbursement required
by the Loan Documents have been satisfied.
 
“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower during
such period, determined in accordance with GAAP; provided, however, that such
expenses shall not include (i) depreciation, amortization or other noncash items
(other than expenses that are due and payable but not yet paid), (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures,
(v) equity distributions or (vi) any other extraordinary or non-recurring items.
 
“Operating Income” means, for any period, all operating income of Borrower from
the Property during such period, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease to the extent it is paid more
than 30 days prior to the due date, (iii) any interest income from any source,
(iv) any repayments received from any third party of principal loaned or
advanced to such third party by Borrower, (v) any proceeds resulting from the
Transfer of all or any portion of the Property, (vi) sales, use and occupancy or
other taxes on receipts required to be accounted for by Borrower to any
government or governmental agency, (vii) Termination Fees, and (viii) any other
extraordinary or non-recurring items.
 
 
12

--------------------------------------------------------------------------------

 
 
“Participation” has the meaning set forth in Section 9.7(b).
 
“Payment Date” means, with respect to each Interest Accrual Period, the first
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.  Notwithstanding the foregoing, the Maturity Date shall be the second
to last Business Day of the Interest Accrual Period in which the Maturity Date
falls.
 
“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses and
rights, obtained from any Governmental Authority or private Person concerning
ownership, operation, use or occupancy of the Property).
 
“Permitted Debt” means:
 
(i)             the Indebtedness;
 
(ii)            Trade Payables not represented by a note, customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, which are incurred in the ordinary course of Borrower’s ownership
and operation of the Property, in amounts reasonable and customary for similar
properties and not exceeding 2.0% of the Loan Amount in the aggregate; and
 
(iii)           debt incurred in the ordinary course of Borrower’s business to
finance equipment and other personal property used on the Property the removal
of which would not materially damage any of the improvements thereon or
materially impair the value of such improvements, provided that such debt is not
evidenced by a promissory note executed by Borrower, is non-recourse to
Borrower, and is not secured by any property other than the item of equipment or
personal property so financed.
 
“Permitted Encumbrances” means:
 
(i)             the Liens created by the Loan Documents;
 
(ii)            all Liens and other matters specifically disclosed on Schedule B
of the Qualified Title Insurance Policy;
 
(iii)           Liens, if any, for Taxes not yet delinquent;
 
 
13

--------------------------------------------------------------------------------

 
 
(iv)           mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that no foreclosure of such Lien
has been commenced and provided further that either (a) each such Lien is
released or discharged of record or fully insured over by the title insurance
company issuing the Qualified Title Insurance Policy within 45 days of after
Borrower shall have received notice of its creation, or (b) Borrower deposits
with Lender, by the expiration of such 45-day period, an amount equal to 125% of
the dollar amount of such Lien or a bond in the aforementioned amount from such
surety, and upon such terms and conditions, as is reasonably satisfactory to
Lender, as security for the payment or release of such Lien; and
 
(v)            rights of existing and future Tenants as tenants only pursuant to
written Leases entered into in conformity with the provisions of this Agreement.
 
 
“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:
 
(i)             obligations of, or obligations directly and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof,  when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
 
(ii)            federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody’s (and if the term is between one and three months A1 by Moody’s) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;
 
(iii)           deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);
 
(iv)           commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody’s
(and if the term is between one and three months A1 by Moody’s) by each of the
Rating Agencies and having a maturity of not more than 90 days;
 
(v)           any money market funds that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clause
(i) above, (b) has net assets of not less than $5,000,000,000, and (c) has a
rating of AAAm or AAAm-G from S&P, Aaa by Moody’s and the highest rating
obtainable from Fitch; and
 
(vi)           such other investments as to which the Rating Condition has been
satisfied.
 
 
14

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.  Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index.  No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity.  All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
 
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
 
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.
 
“Policies” has the meaning set forth in Section 5.15(b).
 
“Prepayment Period” means the final six Interest Accrual Periods prior to the
Maturity Date.
 
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal.  If The Wall Street Journal ceases to publish the
“prime rate,” then Lender shall select an equivalent publication that publishes
such “prime rate,” and if such “prime rate” is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall reasonably select a comparable interest rate index.
 
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.
 
“Prior Loan” has the meaning set forth in Section 4.17(c).
 
“Prohibited Change of Control” means the occurrence of either or both of the
following:  (i) the failure of Borrower to be Controlled by one or more
Qualified Equityholders (individually or collectively), or (ii) the failure of
the Single-Purpose Equityholder (if any) to be Controlled by the same Qualified
Equityholders that Control Borrower.
 
 
15

--------------------------------------------------------------------------------

 
 
“Property” means the real property described on Schedule A, together with all
buildings and other improvements thereon.
 
“Qualified Equityholder” means (i) Sponsor, or (ii) a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $1,500,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $250,000,000 (in both cases, exclusive of the Property), and
(y) is regularly engaged in the business of owning and operating comparable
properties in major metropolitan areas, or (iii) any other Person approved by
Lender with respect to which the Rating Condition is satisfied.
 
“Qualified Guarantee” means a guarantee from Sponsor in favor of Lender, in form
and substance reasonably satisfactory to Lender; provided, however, that a
guarantee shall cease to be a Qualified Guarantee at any time that the Tangible
Net Worth of Sponsor shall fail to equal or exceed $100,000,000.
 
“Qualified Letter of Credit” shall mean an irrevocable, unconditional, freely
transferable, clean sight draft letter of credit in favor of Lender, with
respect to which Borrower has no reimbursement obligation, entitling Lender to
draw thereon in New York, New York, issued by KeyBank or another domestic
Eligible Institution.
 
“Qualified Successor Borrower” means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.
 
“Qualified Survey” means current title surveys of the Property, certified to
Borrower, the title company issuing the Qualified Title Insurance Policy and
Lender and their respective successors and assigns, in form and substance
reasonably satisfactory to Lender.
 
“Qualified Title Insurance Policy” means an ALTA extended coverage mortgagee’s
title insurance policy in form and substance reasonably satisfactory to Lender.
 
“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s and Fitch, or any other nationally-recognized statistical rating
agency which has been designated by Lender and, after the final Securitization
of the Loan, shall mean any of the foregoing that have rated and continue to
rate any of the Certificates.
 
 “Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if no portion of the Loan has been securitized pursuant to a
Securitization rated by the Rating Agencies, then “Rating Condition” shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its sole discretion.  No Rating
Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied.
 
 
16

--------------------------------------------------------------------------------

 
 
“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
 
“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).
 
“Rent Roll” has the meaning set forth in Section 4.14(a).
 
“Revenues” means all rents  (including percentage rent), rent equivalents,
moneys payable as damages pursuant to a Lease or in lieu of rent or rent
equivalents (including all Termination Fees), royalties (including all oil and
gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.
 
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
 
“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts which issue Certificates to investors, or a
similar transaction.
 
“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.
 
“Service” means the Internal Revenue Service or any successor agency thereto.
 
“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan.  If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.
 
“Single Member LLC” means a limited liability company which either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
 
 
17

--------------------------------------------------------------------------------

 
 
“Single-Purpose Entity” means a Person which (a) was formed under the laws of
the State of Delaware solely for the purpose of acquiring and holding (i) an
ownership interest in the Property (or, if applicable, Defeasance Collateral),
or (ii) in the case of a Single-Purpose Equityholder, an ownership interest in
the Borrower (or, if applicable, Defeasance Collateral), (b) does not engage in
any business unrelated to (i) the Property (or, if applicable, Defeasance
Collateral), or (ii) in the case of a Single-Purpose Equityholder, its ownership
interest in the Borrower (or, if applicable, Defeasance Collateral), (c) does
not have any assets other than those related to (i) its interest in the Property
(or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in the Borrower (or, if
applicable, Defeasance Collateral), (d) does not have any Debt other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks which are separate and
apart from those of any other Person (except that such Person’s financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its affiliates are separate legal
entities and maintain records, books of account separate and apart from any
other Person), (f) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (g) holds itself out as
being a Person separate and apart from each other Person and not as a division
or part of another Person, (h) conducts its business in its own name (except for
services rendered under a management agreement with an affiliate, so long as the
manager, or equivalent thereof, under such management agreement holds itself out
as an agent of such Person), (i) exercises reasonable efforts to correct any
known misunderstanding actually known to it regarding its separate identity, and
maintains an arm’s-length relationship with its affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, (l) conducts its business so that
the assumptions made with respect to it which are contained in the
Nonconsolidation Opinion shall at all times be true and correct in all material
respects, (m) maintains its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person, (n) observes all applicable entity-level formalities
in all material respects, (o) does not commingle its assets with those of any
other Person and holds such assets in its own name, (p) does not assume,
guarantee or become obligated for the debts of any other Person, and does not
hold out its credit as being available to satisfy the obligations or securities
of others, (q) does not acquire obligations or securities of its shareholders,
members or partners, (r) does not pledge its assets for the benefit of any other
Person and does not make any loans or advances to any Person, (s) maintains
adequate capital in light of its contemplated business operations, (t) has two
Independent Directors on its board of directors or board of managers, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with two
Independent Directors on such Single-Purpose Equityholder’s board of directors
or board of managers, and has organizational documents that prohibit replacing
any Independent Director without giving at least two Business Days’ prior
written notice to Lender, (u) has by-laws or an operating agreement, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with by-laws or
an operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:
 
 
18

--------------------------------------------------------------------------------

 


(i)             the dissolution, liquidation, consolidation, merger or sale of
all or substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Borrower);
 
(ii)            the engagement by such Person (and, in the case of a
Single-Purpose Equityholder, the engagement by the Borrower) in any business
other than the acquisition, development, management, leasing, ownership,
maintenance and operation of the Property and activities incidental thereto
(and, in the case of a Single-Purpose Equityholder, activities incidental to the
acquisition and ownership of its interest in the Borrower);
 
(iii)           the filing, or consent to the filing, of a bankruptcy or
insolvency petition, any general assignment for the benefit of creditors or the
institution of any other insolvency proceeding, or the seeking or consenting to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of the Borrower without the affirmative
vote of both of such Single-Purpose Equityholder’s Independent Directors); and
 
(iv)           any amendment or modification of any provision of its (and, in
the case of a Single-Purpose Equityholder, the Borrower’s) organizational
documents relating to qualification as a “Single-Purpose Entity”,
 
and (v) if such entity is a Single Member LLC, has organizational documents
which provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, at least one of its Independent Directors shall
automatically be admitted as the sole member of the Single Member LLC and shall
preserve and continue the existence of the Single Member LLC without
dissolution.
 
“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and (z)
serves as the general partner or managing member of Borrower.
 
“Specialty Leases” means (i) special lease agreements or licenses having a term
of no more than 36 months pursuant to which Borrower has the unilateral right to
terminate the term thereof upon notice of 60 days or less to the occupant,
lessee or licensee thereunder, and (ii) special lease agreements or licenses
having a term of no more than 13 months pursuant to which Borrower has the
unilateral right to terminate the term thereof upon notice of 30 days or less to
the occupant, lessee or licensee thereunder.
 
 “Sponsor” means Glimcher Properties Limited Partnership.
 
 
19

--------------------------------------------------------------------------------

 
 
“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be modified or replaced in accordance herewith.
 
“Tangible Net Worth” means total assets, excluding intangible assets, minus
total liabilities, determined on a consolidated basis and in accordance with
generally accepted accounting principles.
 
“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or which may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.
 
“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
 
“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through  allowances to a Tenant pursuant to such
Tenant’s Lease.
 
“Tenant Notice” has the meaning set forth in Section 3.1(b).
 
“Termination Fee” has the meaning set forth in Section 3.5(d).
 
“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.
 
“TI/LC Reserve Account” has the meaning set forth in Section 3.5(a).
 
“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and which
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.
 
“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
 
“Transfer” means (i) with respect to the Collateral, the sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, transfer or other
whole or partial conveyance of all or any portion of the Property or any other
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Property or the subjecting of any portion of the Property to restrictions on
transfer (except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer), and (ii) with respect to
the Borrower, the sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, transfer or other whole or partial conveyance of any direct
or indirect interest in Borrower (or its managing member or general partner, as
applicable) or the right to receive cash distributions from Borrower.
 
 
20

--------------------------------------------------------------------------------

 
 
“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which the Casualty or Condemnation occurred, as shown on
the USD screen of Reuters (or such other page as may replace that page on that
service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for “On the Run” U.S. Treasury obligations corresponding to the
sixth Payment Date prior to the scheduled Maturity Date.  If no such maturity
shall so exactly correspond, yields for the two most closely corresponding
published maturities shall be calculated pursuant to the foregoing sentence and
the Treasury Constant Yield shall be interpolated or extrapolated (as
applicable) from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month).
 
“Trigger Period” means any period from (i) the conclusion of any Test Period
during which Net Operating Income is less than 85% of Closing Date NOI, to (ii)
the conclusion of the second of any two Test Periods ending in consecutive
Fiscal Quarters thereafter during each of which Test Periods Net Operating
Income is at least 85% of Closing Date NOI.
 
“Unfunded Obligations” means the items described in Schedule D.
 
“Unfunded Obligations Account” has the meaning set forth in Section 3.7(a).
 
“Unfunded Obligations Amount” means $776,266.90.
 
“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
 
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
 
“Waste” means any material abuse or destructive use (whether by action or
inaction) of the Property.
 
“Yield Maintenance Premium” shall mean, with respect to any payment of principal
(or any portion thereof) after acceleration of the Loan following the occurrence
of an Event of Default, the product of:
 
 
21

--------------------------------------------------------------------------------

 
 
(A)           a fraction whose numerator is the amount so paid and whose
denominator is the outstanding principal balance of the Loan before giving
effect to such payment, times
 
(B)           the excess of (1) the sum of the respective present values,
computed as of the date of such prepayment, of the remaining scheduled payments
of principal and interest with respect to the Loan (assuming no prepayments or
acceleration of the Loan), determined by discounting such payments to the date
on which such payments are made at the Treasury Constant Yield, over (2) the
outstanding principal balance of the Loan on such date immediately prior to such
payment;
 
provided that the Yield Maintenance Premium shall be not less than 3% of the
amount prepaid.
 
The calculation of the Yield Maintenance Premium shall be made by Lender and
shall, absent manifest error, be final, conclusive and binding upon all parties.
 
(b)           Rules of Construction.  All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Agreement unless
otherwise specified.  Unless otherwise specified: (i) all meanings attributed to
defined terms in this Agreement shall be equally applicable to both the singular
and plural forms of the terms so defined, (ii) “including” means “including, but
not limited to” and (iii) “mortgage” means a mortgage, deed of trust, deed to
secure debt or similar instrument, as applicable, and “mortgagee” means the
secured party under a mortgage, deed of trust, deed to secure debt or similar
instrument.  All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP, as the same may be modified in this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
GENERAL TERMS
 
1.1.           The Loan.
 
(a)           On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount.  The Loan shall initially be represented by a single Note
which shall bear interest as described in this Agreement at a per annum rate
equal to the Initial Interest Rate.
 
(b)           The Loan shall be secured by the Collateral.
 
(c)           Lender shall have the right at any time, at Lender’s sole
discretion, to replace the initial Note with two or more replacement Notes, and
the holder of each replacement Note shall similarly have the right at any time,
at such holder’s sole discretion, to replace its Note with two or more
replacement Notes.  Each replacement Note shall be in the form of the Note so
replaced, but for its principal amount and Interest Rate.  The principal amount
of each Note shall be determined by the applicable holder in its sole
discretion, provided that the initial sum of the principal amounts of the
replacement Notes shall equal the then-outstanding principal balance of the
Notes that are so replaced.  The Interest Rate of each replacement Note shall be
determined by the applicable holder in its sole discretion, provided that the
initial weighted average of such Interest Rates, weighted on the basis of the
principal balances of the respective Notes, shall initially equal the Interest
Rate of the Note so replaced.  Borrower shall execute and return to Lender each
such Note within two Business Days after Borrower’s receipt of an execution copy
thereof, and Borrower’s failure to do so within such time period shall, at
Lender’s election, constitute an immediate Event of Default hereunder.  Borrower
hereby authorizes and appoints Lender as its attorney-in-fact to execute such
replacement Notes on Borrower’s behalf should Borrower fail to do so.  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement.  Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 1.1(c).  If requested by Lender, and at
Lender’s expense (other than Borrower’s legal fees, which shall be the
responsibility of Borrower), Borrower shall deliver to Lender, together with
such replacement Notes, an opinion of counsel with respect to the due
authorization and enforceability of such replacement Notes and confirming that
the delivery of such replacement Notes does not alter the conclusions reached in
the legal opinions delivered to Lender at Closing.
 
1.2.           Interest and Principal.
 
(a)           On each Payment Date, Borrower shall pay to Lender a constant
monthly payment of $357,259.23, which amount shall be applied first toward the
payment of interest on each Note for the applicable Interest Accrual Period at
the applicable Interest Rate (except that, in each case, interest shall be
payable on the Indebtedness, including due but unpaid interest, at the Default
Rate with respect to any portion of such Interest Accrual Period falling during
the continuance of an Event of Default, in which case the monthly payment shall
be increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes pro rata in
accordance with their then outstanding principal balances.  On the Closing Date,
Borrower shall pay interest from and including the Closing Date through the end
of the first Interest Accrual Period.  Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           No prepayments of the Loan shall be permitted except for (i)
prepayments resulting from Casualty or Condemnation as described in
Section 5.16(f), and (ii) a prepayment of the Loan in whole (but not in part)
during the Prepayment Period on not less than 30 days prior written notice;
provided that any prepayment hereunder shall be accompanied by all interest
accrued on the amount prepaid, plus the amount of interest that would have
accrued thereon if the Loan had remained outstanding through the end of the
Interest Accrual Period in which such prepayment occurs, plus all other amounts
then due under the Loan Documents.  Borrower’s notice of prepayment shall create
an obligation of Borrower to prepay the Loan as set forth therein, but may be
rescinded with five days’ written notice to Lender (subject to payment of any
reasonable out-of-pocket costs and expenses resulting from such rescission).  In
addition, Defeasance shall be permitted after the expiration of the Lockout
Period as described in Section 2.1.  The entire outstanding principal balance of
the Loan, together with interest through the end of the applicable Interest
Accrual Period and all other amounts then due under the Loan Documents, shall be
due and payable by Borrower to Lender on the Maturity Date.
 
(c)           If all or any portion of the Principal Indebtedness is paid to
Lender following acceleration of the Loan after the occurrence of an Event of
Default, Borrower shall pay to Lender an amount equal to the applicable Yield
Maintenance Premium.  Amounts received in respect of the Indebtedness during the
continuance of an Event of Default shall be applied toward interest, principal
and other components of the Indebtedness (in such order as Lender shall
determine) before any such amounts are applied toward payment of Yield
Maintenance Premiums, with the result that Yield Maintenance Premiums shall
accrue as the Principal Indebtedness is repaid but no amount received from
Borrower shall constitute payment of a Yield Maintenance Premium until the
remainder of the Indebtedness shall have been paid in full.  Borrower
acknowledges that (i) a prepayment will cause damage to Lender; (ii) the Yield
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from
the prepayment and is not a penalty.
 
(d)           Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate and, when paid,
shall be accompanied by a late fee in an amount equal to the lesser of five
percent of such unpaid sum and the maximum amount permitted by applicable law in
order to defray a portion of the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.
 
 
24

--------------------------------------------------------------------------------

 
 
1.3.           Method and Place of Payment.  Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 11:00 a.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender.  Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day.  Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made.  If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes, in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
 
1.4.           Taxes; Regulatory Change.
 
(a)           Borrower agrees to indemnify Lender against any present or future
stamp, documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.
 
(b)           If Borrower is required by law to withhold or deduct any amount
from any payment hereunder in respect of any U.S. Tax, Borrower shall withhold
or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to each Person to whom there has been an
Assignment or Participation of a Loan and who is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due to such non-U.S. Person hereunder after deduction for or withholding in
respect of any U.S. Tax imposed with respect to such payment (or in lieu
thereof, payment of such U.S. Tax by such non-U.S. Person), will not be less
than the amount stated in this Agreement to be then due and payable; except that
the foregoing obligation to pay such additional amounts shall not apply (i) to
any assignee that has not complied with the obligations contained in Section
9.7(c), (ii) to any U.S. Taxes imposed solely by reason of the failure by such
Person (or, if such Person is not the beneficial owner of the relevant Loan,
such beneficial owner) to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
Person (or beneficial owner, as the case may be) if such compliance is required
by statute or regulation of the United States of America as a precondition to
relief or exemption from such U.S. Taxes; or (iii) with respect to any Person
who is a fiduciary or partnership or other than the sole beneficial owner of
such payment, to any U.S. Tax imposed with respect to payments made under any
Note to a fiduciary or partnership to the extent that the beneficial owner or
member of the partnership would not have been entitled to the additional amounts
if such beneficial owner or member of the partnership had been the holder of the
Note.
 
(c)           Within 30 days after paying any amount from which it is required
by law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to such non-U.S. Person satisfactory
evidence of such deduction, withholding or payment (as the case may be).
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           If, as a result of any Regulatory Change, any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with, Lender or any holder of all or a portion of the
Loan is imposed, modified or deemed applicable and the result is to increase the
cost to such Lender or such holder of making or holding the Loan, or to reduce
the amount receivable by Lender or such holder hereunder in respect of any
portion of the Loan by an amount deemed by Lender or such holder to be material
(such increases in cost and reductions in amounts receivable, “Increased
Costs”), then Borrower agrees that it will pay to Lender or such holder upon
Lender’s or such holder’s request such additional amount or amounts as will
compensate Lender and/or such holder for such Increased Costs to the extent that
such Increased Costs are reasonably allocable to the Loan.  Lender will notify
Borrower in writing of any event occurring after the Closing Date which will
entitle Lender of any holder of the Loan to compensation pursuant to this
Section 1.4(d) as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such Lender shall fail to notify
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then Borrower’s liability for any amounts described
in this Section incurred by such Lender as a result of such event shall be
limited to those attributable to the period occurring subsequent to the 90th day
prior to the date upon which such Lender actually notified Borrower of the
occurrence of such event.  Notwithstanding the foregoing, in no event shall
Borrower be required to compensate Lender or any holder of the Loan for any
portion of the income or franchise taxes of Lender or such holder, whether or
not attributable to payments made by Borrower.  If a Lender requests
compensation under this Section 1.4(d), Borrower may, by notice to Lender,
require that such Lender furnish to Borrower a statement setting forth in
reasonable detail the basis for requesting such compensation and the method for
determining the amount thereof.
 
1.5.           Release.  Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election: (a) release
and discharge all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts; or (b) assign such Liens (and
the Loan Documents) to a new lender designated by Borrower.  Any release or
assignment provided by Lender pursuant to this Section 1.5 shall be without
recourse, representation or warranty of any kind.
 
ARTICLE II
 
DEFEASANCE, ASSUMPTION AND TRANSFER
 
2.1.           Defeasance.
 
 
26

--------------------------------------------------------------------------------

 
 
(a)            On any date after the expiration of the Lockout Period, provided
no Event of Default is then continuing and subject to the notice requirement
described in Section 2.1(c), Borrower may obtain the release of the Collateral
(other than the Defeasance Collateral) from the Liens of the Loan Documents upon
the payment to Lender of all sums then due under the Loan Documents and the
delivery of the following to Lender:
 
(i)             Defeasance Collateral sufficient to provide payments on or prior
to, and in any event as close as possible to, all successive Payment Dates prior
to the commencement of the Prepayment Period in an amount sufficient to make all
payments of interest and principal due hereunder and to pay in full the then
outstanding Principal Indebtedness on the first Payment Date in the Prepayment
Period;
 
(ii)            written confirmation from an independent certified public
accounting firm reasonably satisfactory to Lender that such Defeasance
Collateral is sufficient to provide the payments described in clause (i) above;
 
 (iii)          a security agreement, in form and substance reasonably
satisfactory to Lender, creating in favor of Lender a first priority perfected
security interest in such Defeasance Collateral (a “Defeasance Pledge
Agreement”);
 
(iv)           an opinion of counsel for Borrower, in form and substance
reasonably satisfactory to Lender and delivered by counsel reasonably
satisfactory to Lender, opining (1) that the Defeasance Pledge Agreement has
been duly authorized and is enforceable against Borrower in accordance with its
terms and that Lender has a perfected first priority security interest in such
Defeasance Collateral; and (2) that the Defeasance does not constitute a
“significant modification” of the Loan under Section 1001 of the Code or cause a
tax to be imposed on the Securitization Vehicle;
 
(v)            if the Loan has been securitized, the Rating Condition with
respect to such Defeasance shall have been satisfied;
 
(vi)           instruments reasonably satisfactory to Lender releasing and
discharging or assigning to a third party Lender’s Liens on the Collateral
(other than the Defeasance Collateral);
 
(vii)         such other customary certificates, opinions, documents or
instruments as Lender and the Rating Agencies may reasonably request; and
 
(viii)        reimbursement for any costs and expenses incurred by Lender in
connection with this Section 2.1 (including Rating Agency and Servicer fees and
expenses, reasonable fees and expenses of legal counsel and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection herewith).
 
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance.
 
(b)           At the time of Defeasance, the Loan shall be assumed by a
bankruptcy-remote entity established or designated by Borrower in accordance
with Lender’s reasonable requirements and subject to Lender’s reasonable
approval, to which Borrower shall transfer all of the Defeasance Collateral (a
“Defeasance Borrower”), such Defeasance Borrower shall have executed and
delivered to Lender an assumption agreement in form and substance reasonably
satisfactory to Lender, such Uniform Commercial Code financing statements as may
be reasonably requested by Lender and legal opinions of counsel reasonably
acceptable to Lender which are substantially equivalent to the opinions
delivered to Lender on the Closing Date, including new nonconsolidation opinions
reasonably satisfactory to Lender and satisfactory to the Rating Agencies, and
Borrower and the Defeasance Borrower shall have delivered such other documents,
certificates and legal opinions as Lender shall reasonably request, in which
event Borrower shall be completely released and relieved of all of its
obligations under the Loan Documents except those obligations which by their
terms survive the repayment of the Loan.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)            Borrower must give Lender and each Rating Agency at least 30
days’ (and not more than 60 days’) prior written notice of any Defeasance under
this Section 2.1, specifying the date on which the Defeasance is to occur.  If
such Defeasance is not made on such date (x) Borrower’s notice of Defeasance
will be deemed rescinded, and (y) Borrower shall on such date pay to Lender all
reasonable losses, costs and expenses suffered by Lender as a consequence of
such rescission.
 
(d)            Upon satisfaction of the requirements contained in this Section
2.1, Lender will execute and deliver to Borrower such instruments, prepared by
Borrower and approved by Lender, as shall be necessary to release the Property
from the Liens of the Loan Documents.
 
2.2.           Assumption.  At any time after the first anniversary of the
Closing Date, the initial Borrower shall have the right to contemporaneously
Transfer all of the Collateral to a Qualified Successor Borrower that will
assume all of the obligations of Borrower hereunder (an “Assumption”), provided
no Event of Default or material monetary Default is then continuing or would
result therefrom and the following conditions are met to the reasonable
satisfaction of Lender:
 
(i)             such Qualified Successor Borrower shall have executed and
delivered to Lender an assumption agreement, in form and substance reasonably
acceptable to Lender, evidencing its agreement to abide and be bound by the
terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV, and such other representations (and
evidence of the accuracy of such representations) as the Servicer shall
reasonably request;
 
(ii)            such Uniform Commercial Code financing statements as may be
reasonably requested by Lender shall be filed;
 
(iii)           a party satisfactory to Lender in its sole discretion assumes
all obligations, liabilities, guarantees and indemnities of Sponsor and any
other guarantor under the Loan Documents pursuant to documentation satisfactory
to Lender;
 
(iv)           such Qualified Successor Borrower shall have delivered to Lender
legal opinions of counsel reasonably acceptable to Lender which are equivalent
to the opinions delivered to Lender on the Closing Date, including new
nonconsolidation opinions which are reasonably satisfactory to Lender and
satisfactory to each of the Rating Agencies; and Borrower and the Qualified
Successor Borrower shall have delivered such other documents, certificates and
legal opinions as Lender shall reasonably request;
 
 
28

--------------------------------------------------------------------------------

 
 
(v)            such Qualified Successor Borrower shall have delivered to Lender
all documents reasonably requested by it relating to the existence of such
Qualified Successor Borrower and the due authorization of the Qualified
Successor Borrower to assume the Loan and to execute and deliver the documents
described in this Section 2.2, each in form and substance reasonably
satisfactory to Lender, including a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the organizational documents
of the Qualified Successor Borrower, together with all amendments thereto, and
certificates of good standing or existence for the Qualified Successor Borrower
issued as of a recent date by its state of organization and each other state
where such entity, by the nature of its business, is required to qualify or
register;
 
(vi)           the Qualified Title Insurance Policy shall have been properly
endorsed to reflect the Transfer of the Property to the Qualified Successor
Borrower;
 
(vii)         after giving effect to the Assumption, the Property shall continue
to be managed by an Approved Property Manager;
 
(viii)        the Rating Condition shall have been satisfied with respect to the
legal structure of the successor borrower, the documentation of the Assumption
and the related legal opinions; and
 
(ix)           Borrower shall have paid to Lender a nonrefundable assumption fee
in an amount equal to 1.0% of the Principal Indebtedness, and Borrower shall
have reimbursed Lender for its reasonable out-of-pocket costs and expenses
incurred in connection with such Assumption.
 
2.3           Transfers of Interests in Borrower.
 
(a)           No Transfers shall be permitted, except (i) as provided in Section
2.2 and Section 2.3(b); (ii) after the first anniversary of the Closing Date,
Transfers of indirect interests in the Borrower for bona fide family and estate
planning purposes, which Transfers shall not require Lender’s consent or require
the payment of a fee, provided that (x) no Event of Default has occurred and is
continuing, (y) any such Transfer does not result in a Prohibited Change of
Control or an Event of Default under Section 7.1(f) and (z) if as a result of
any such Transfer any party shall acquire more than 49% of the direct or
indirect equity interest in Borrower or a Single-Purpose Equityholder (even if
not constituting a Prohibited Change of Control), Borrower shall deliver to
Lender with respect to such new equityholder a new non-consolidation opinion
satisfactory to Lender and, if a Securitization has occurred, the Rating
Agencies; (iii) Transfers of the stock in Glimcher Realty Trust, including,
without limitation, Transfers through a national securities exchange such as the
New York Stock Exchange, or in connection with the purchase of all of
substantially all of the stock in Glimcher Realty Trust by a Qualified
Equityholder, which  Transfers shall not require Lender’s consent or require the
payment of a fee; and (iv) a transfer of any portion of the partnership
interests in Sponsor to a Qualified Equityholder that acquires all or
substantially all of the assets of Glimcher Realty Trust, which  transfer shall
not require Lender’s consent or require the payment of a fee.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)            In addition to the foregoing, at any time after the first
anniversary of the Closing Date, Transfers of indirect equity interests in
Borrower shall be permitted without Lender’s consent, subject to and conditioned
upon the following: (i) no Event of Default shall have occurred and be ongoing;
(ii) Borrower shall have provided Lender with at least ten Business Day’s prior
written notice of any such Transfer; (iii) for each such Transfer, Borrower
shall have paid to Lender a transfer fee in an amount equal to 1.0% of the
Principal Indebtedness, and Borrower shall have reimbursed Lender for its
reasonable out-of-pocket costs and expenses incurred in connection with such
Transfer; (iv) no such Transfer shall result in a Prohibited Change of Control
or an Event of Default under Section 7.1(f); and (v) if as a result of any such
Transfer any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower or a Single-Purpose Equityholder (even if not constituting
a Prohibited Change of Control) (x) a party satisfactory to Lender in its sole
discretion assumes all obligations, liabilities, guarantees and indemnities of
Sponsor and any other guarantor under the Loan Documents pursuant to
documentation satisfactory to Lender and (y) Borrower shall have delivered to
Lender with respect to such new equityholder a new non-consolidation opinion
satisfactory to Lender and, if a Securitization has occurred, the Rating
Agencies.
 
(c)            For so long as Sponsor shall continue to Control Borrower,
Sponsor shall be permitted at any time after the Closing Date, and without the
payment of a fee, to pledge up to 49% of the direct equity interests in Borrower
as security for Sponsor’s line of credit, provided that such line of credit is
(i) fully recourse to the Sponsor and (ii) secured by substantial assets of
Sponsor in addition to such pledge of direct equity interests in Borrower.
 
ARTICLE III
 
ACCOUNTS
 
3.1.           Cash Management Account.
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank a cash management account into
which income from the Property will be deposited (the “Cash Management
Account”), which account shall be owned by Borrower but controlled by
Lender.  As a condition precedent to the closing of the Loan, Borrower shall
cause the Cash Management Bank to execute and deliver an agreement (as modified
or replaced in accordance herewith, a “Cash Management Agreement”) which
provides, inter alia, that no party other than Lender and Servicer shall have
the right to withdraw funds from the Cash Management Account.  The fees and
expenses of the Cash Management Bank shall be paid by Borrower.
 
 (b)           Within five Business Days following the Closing Date, Borrower
shall deliver to each Tenant in the Property a written notice (a “Tenant
Notice”) in the form of Exhibit B instructing that (i) all payments under the
Leases shall thereafter be transmitted by them directly to, and deposited
directly into, the Cash Management Account or a Blocked Account, and (ii) such
instruction may not be rescinded unless and until such Tenant receives from
Borrower or Lender a copy of Lender’s written consent to such rescission.  Upon
request of Lender, Borrower shall send a copy of each such written notice to
Lender.  Borrower shall redeliver such notices to each Tenant until such time as
such Tenant complies therewith.  Borrower shall cause all cash Revenues relating
to the Property and all other money received by Borrower or the Approved
Property Manager with respect to the Property (other than tenant security
deposits held in accordance with Legal Requirements) to be deposited in the Cash
Management Account or a Blocked Account by the end of the first Business Day
following Borrower’s or the Approved Property Manager’s receipt
thereof.  “Blocked Account” means an Eligible Account maintained with a
financial institution satisfactory to Lender and Borrower that enters into a
blocked account agreement (as modified or replaced in accordance herewith, the
“Blocked Account Agreement”) satisfactory to Lender pursuant to which such
financial institution will remit, at the end of each Business Day, all amounts
contained therein to an account specified by Lender (Lender hereby agreeing to
specify the Cash Management Account so long as no Event of Default has occurred
and is then continuing).
 
 
30

--------------------------------------------------------------------------------

 
 
(c)            Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Cash Management Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing.  In addition,
during the continuance of an Event of Default or if the Blocked Account Bank
fails to comply with the Blocked Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Blocked Account Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Blocked Account Agreement satisfactory
to Lender.
 
3.2.           Distributions from Cash Management Account.
 
(a)           The Cash Management Agreement shall provide that the Cash
Management Bank shall remit to an account specified by Borrower, at the end of
each Business Day (or, at Borrower’s election, on a less frequent basis), the
amount, if any, by which amounts then contained in the Cash Management Account
exceed the aggregate amount required to be paid to or reserved with Lender on
the next Payment Date pursuant hereto (the “Minimum Balance”); provided,
however, that Lender shall terminate such remittances during the continuance of
an Event of Default or Trigger Period upon notice to the Cash Management
Bank.  Lender may notify the Cash Management Bank at any time of any change in
the Minimum Balance.
 
(b)           On each Payment Date, provided no Event of Default has occurred
and is continuing, Lender shall transfer amounts from the Cash Management
Account, to the extent available therein, to make the following payments in the
following order of priority:
 
(i)             to the Basic Carrying Costs Escrow Account, the amounts then
required to be deposited therein pursuant to Section 3.4;
 
 
31

--------------------------------------------------------------------------------

 
 
(ii)            to Lender, the amount of all scheduled or delinquent interest
and principal on the Loan and all other amounts then due and payable under the
Loan Documents (with any amounts in respect of principal paid last);
 
(iii)           during the continuance of a Trigger Period, to Borrower, an
amount equal to the Budgeted Operating Expenses for the month in which such
Payment Date occurs, provided that the amounts disbursed to Borrower pursuant to
this clause (iii) shall be used by Borrower solely to pay Budgeted Operating
Expenses for such month (reduced by the amount, if any, by which Budgeted
Operating Expenses disbursed in the previous month exceeded actual operating
expenses for such month) and provided further that no amounts will be disbursed
to Borrower in respect of the fees of the Approved Property Manager to the
extent such fees exceed 3% of Operating Income;
 
(iv)          to the TI/LC Reserve Account, any amount required to be deposited
therein pursuant to Section 3.5;
 
(v)           during the continuance of a Trigger Period, all remaining amounts
to the Excess Cash Flow Reserve Account; and
 
(vi)           if no Trigger Period is continuing, all remaining amounts to such
accounts as Borrower may direct.
 
(c)            If on any Payment Date the amount in the Cash Management Account
shall be insufficient to make all of the transfers described in Section
3.2(b)(i) through (iv), Borrower shall deposit into the Cash Management Account
on such Payment Date the amount of such deficiency.  If Borrower shall fail to
make such deposit, the same shall constitute an Event of Default and, in
addition to all other rights and remedies provided for under the Loan Documents,
Lender may disburse and apply the amounts in the Collateral Accounts in
accordance with Section 3.9).
 
3.3.           Loss Proceeds Account.
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
depositing any Loss Proceeds (the “Loss Proceeds Account”).
 
(b)            Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.
 
3.4.           Basic Carrying Costs Escrow Account.
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts payable by Borrower in respect of Taxes and insurance premiums
(the “Basic Carrying Costs Escrow Account”).
 
 
32

--------------------------------------------------------------------------------

 
 
(b)            On the Closing Date, the Basic Carrying Costs Escrow Account
shall be funded in an amount equal to the sum of (i) an amount sufficient to pay
all Taxes by the 30th day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual Taxes, plus (ii)
an amount sufficient to pay all insurance premiums by the 30th day prior to the
date they come due, assuming subsequent monthly fundings on Payment Dates of
1/12 of projected annual insurance premiums.
 
(c)            On each subsequent Payment Date, an additional deposit shall be
made therein in an amount equal to the sum of:
 
(A)           1/12 of the Taxes that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months, plus
 
(B)           1/12 of the insurance premiums that Lender reasonably estimates,
based on information provided by Borrower, will be payable during the next
ensuing 12 months;
 
provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
 
(d)            Borrower shall provide Lender with copies of all tax and
insurance bills relating to the Property promptly after Borrower’s receipt
thereof.  Lender will apply amounts in the Basic Carrying Costs Escrow Account
toward the purposes for which such amounts are deposited therein.  In connection
with the making of any payment from the Basic Carrying Costs Escrow Account,
Lender may cause such payment to be made according to any bill, statement or
estimate procured from the appropriate public office or insurance carrier,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof unless given written advance notice by Borrower of such
inaccuracy, invalidity or other contest.
 
(e)            If Lender so elects at any time, Borrower shall provide, at
Borrower’s expense, a tax service contract for the term of the Loan issued by a
tax reporting agency reasonably acceptable to Lender.  If Lender does not so
elect, Borrower shall reimburse Lender for the cost of making annual tax
searches throughout the term of the Loan.
 
(f)             Notwithstanding the foregoing, Borrower shall not be required to
reserve funds in the Basic Carrying Costs Escrow Account in respect of insurance
premiums, so long as (i) no Event of Default has occurred and is continuing and
(ii) Borrower delivers evidence reasonably acceptable to Lender that the
insurance required hereunder is maintained under a blanket insurance policy
meeting the requirements set forth in Section 5.15 and that the applicable
insurance premiums for the policy year have been paid in full in advance.
 
 
33

--------------------------------------------------------------------------------

 
 
3.5.           TI/LC Reserve Account.
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts in respect of Tenant Improvements and Leasing Commissions (the
“TI/LC Reserve Account”).
 
(b)            On each Payment Date in which the amount contained in the TI/LC
Reserve Account is less than $1,160,000, there shall be deposited into the TI/LC
Reserve Account an amount equal to the Monthly TI/LC Amount.
 
(c)            Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the TI/LC Reserve Account to reimburse
Borrower for Leasing Commissions and Tenant Improvement costs incurred by
Borrower in connection with a new Lease (or Lease extension) entered into in
accordance herewith, provided that:
 
(i)             Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;


(ii)            Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement; and


(iii)           Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.


 (d)           Whenever a Lease covering 2,500 square fee or more of gross
leasable area is terminated, whether by buy-out, cancellation, default or
otherwise, and Borrower receives any payment, fee or penalty in respect of such
termination (a “Termination Fee”), Borrower shall promptly cause such
Termination Fee to be deposited into the TI/LC Reserve Account.  Provided no
Event of Default has occurred and is continuing, (i) Lender shall disburse such
Termination Fee or portion thereof to Borrower at the written request of
Borrower in respect of Leasing Commissions and Tenant Improvement costs incurred
by Borrower in connection with a replacement Lease entered into in accordance
with the terms of this Agreement in respect of the space covered by such
terminated Lease and (ii) the remainder of such Termination Fee or portion
thereof, if any, shall be remitted to the Cash Management Account after the
space covered by such terminated Lease has been relet, the replacement Tenant is
in occupancy and has commenced paying rent under the replacement Lease and all
Leasing Commissions and Tenant Improvement costs relating to such space have
been paid.
 
3.6.           Capital Expenditure Reserve Account.
 
 
34

--------------------------------------------------------------------------------

 
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts in respect of Capital Expenditures (the “Capital Expenditure
Reserve Account”).
 
(b)            On each Payment Date, there shall be deposited into the Capital
Expenditure Reserve Account an amount equal to the Monthly Capital Expenditure
Reserve Amount.
 
(c)            Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:
 
(i)             Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;


(ii)            Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement; and


(iii)           Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
3.7.           Unfunded Obligations Account.
 
(a)            On or prior to the Closing Date, if the Unfunded Obligations
Amount is greater than zero, Borrower shall establish and thereafter maintain
with the Cash Management Bank an account for the purpose of reserving for
Unfunded Obligations required to be funded by Borrower (the “Unfunded
Obligations Account”).
 
(b)            On the Closing Date, Borrower shall (x) deposit into the Unfunded
Obligations Account, from the proceeds of the Loan, an amount equal to
$276,236.90 and (y) deliver to Lender a Qualified Guaranty in an amount equal to
$500,000, which in the aggregate constitutes the Unfunded Obligations
Amount.  If, at any time, Borrower is required to deliver the Phase 2 Premises
to the Tenant under that certain Lease Agreement, dated as of December 23, 2008,
between Johnson City Venture, LLC, as landlord, and Forever 21 Retail, Inc., as
tenant (the “Forever 21 Lease”), Borrower shall, within 5 Business Days of the
effectiveness of such requirement, deposit into the Unfunded Obligations Account
the amount of $132,405 in respect of Unfunded Obligations related to the
delivery of such Phase 2 Premises, and the Tenant Improvements required under
such Lease shall be deemed added to Schedule D of this Agreement as an Unfunded
Obligation (for purposes of this Section 3.7, “Phase 2 Premises” shall have the
meaning set forth in the Forever 21 Lease.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)            Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements.  Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), and to the
extent the Unfunded Obligations Account has been funded in cash, Lender shall
cause disbursements to Borrower from the Unfunded Obligations Account to
reimburse Borrower for reasonable costs and expenses incurred in the performance
of Unfunded Obligations (or, as applicable, shall permit the reduction of the
amount of the Qualified Letter of Credit or the Qualified Guaranty, in either
case, by the amount that would have been so disbursed, it being understood that
reductions of the Unfunded Obligations Guaranty shall be made solely with
respect to Unfunded Obligations under the J.C. Penney Lease and that no cash
disbursements shall be made from the Unfunded Obligations Account with respect
to such Lease), provided that
 
(i)             Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;


(ii)            Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement; and


(iii)           Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.


(d)            If Borrower satisfies its obligation under Section 3.7(b) by
providing a letter of credit that at any time ceases to be a Qualified Letter of
Credit or a guarantee that at any time ceases to be a Qualified Guaranty,
Borrower shall, within 15 days thereafter, either (x) deliver to Lender a
replacement Qualified Letter of Credit in the amount required under Section
3.7(b) or (y) deposit into the Unfunded Obligations Account the amount that
would be contained therein had Borrower deposited the Unfunded Obligations
Amount therein on the Closing Date and subsequently withdrawn therefrom all
amounts that would have been permitted to be withdrawn therefrom pursuant to
Section 3.7(c).  Lender shall be entitled to draw on any letter of credit
delivered to Lender pursuant to this Section 3.7(d), and hold the proceeds of
such draw as additional Collateral, immediately and without further notice, (a)
upon the occurrence and during the continuance of any Event of Default, (b) if
Borrower shall not have delivered to Lender, no less than 30 days prior to the
termination of any letter of credit delivered to Lender pursuant to this Section
3.7(d), a replacement Qualified Letter of Credit, or (c) if Borrower shall not
have delivered to Lender, within 15 days after the issuer of such Letter of
Credit ceases to be an Eligible Institution, a replacement Qualified Letter of
Credit.
 
(e)            Upon payment or performance, as applicable, of the Unfunded
Obligations identified on any line on Schedule D, and provided no Event of
Default is then continuing, the remainder of the portion of the Unfunded
Obligations Account held for such line item (as shown adjacent to such line item
on Schedule D) shall promptly be remitted to Borrower, except that any amounts
in respect of free rent shall be remitted to the Cash Management Account.  Upon
the payment or performance in full of all Unfunded Obligations, provided no
Event of Default or Trigger Period is then continuing, any amounts then
remaining in the Unfunded Obligations Account shall promptly be remitted to
Borrower and the Unfunded Obligations Account will no longer be maintained (or,
as applicable, the Unfunded Obligations Guaranty shall be cancelled and
returned, or the Qualified Letter of Credit shall be returned or released).
 
 
36

--------------------------------------------------------------------------------

 
 
3.8            Excess Cash Flow Reserve Account.
 
(a)            On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the deposit of
amounts required to be deposited therein in accordance with Section 3.2(b)(v)
(the “Excess Cash Flow Reserve Account”).
 
(b)           Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing.  Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b)(v).
 
3.9.           Account Collateral.
 
(a)            Borrower hereby grants a perfected first-priority security
interest in favor of Lender in and to the Account Collateral as security for the
Indebtedness, together with all rights of a secured party with respect
thereto.  Each Collateral Account shall be an Eligible Account under the sole
dominion and control of Lender and shall be in the name of Borrower, as pledgor,
and Lender, as pledgee.  Borrower shall have no right to make withdrawals from
any of the Collateral Accounts.  Funds in the Collateral Accounts shall not be
commingled with any other monies at any time.  Borrower shall execute any
additional documents that Lender in its reasonable discretion may require and
shall provide all other evidence reasonably requested by Lender to evidence or
perfect its first-priority security interest in the Account Collateral.  Funds
in the Collateral Account shall be invested at Lender’s discretion only in
Permitted Investments.  All income and gains from the investment of funds in the
Collateral Accounts other than the Basic Carrying Costs Escrow Account shall be
retained in the Collateral Accounts from which they were derived.  Unless
otherwise required by applicable law, all income and gains from the investment
of funds in the Basic Carrying Costs Escrow Account shall be for the account of
Lender in consideration of its administration of such Collateral Account, and
Lender shall have the right at any time to cause the Cash Management Bank to
remit such amounts to Lender. After the Loan and all other Indebtedness have
been paid in full, the Collateral Accounts shall be closed and the balances
therein, if any, shall be paid to Borrower.
 
(b)           The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)            During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan and the Notes in such
sequence as Lender shall elect in its sole discretion, and/or toward the payment
of Property expenses.
 
3.10          Bankruptcy.  Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code.  If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender.  Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender.  Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
 
 ARTICLE IV
 
REPRESENTATIONS
 
Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:
 
4.1.           Organization.
 
(a)            Borrower is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Borrower has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
(b)            Borrower has no subsidiaries and does not own any equity interest
in any other Person.
 
(c)            The organizational chart contained in Exhibit A is true and
correct as of the date hereof.
 
 
38

--------------------------------------------------------------------------------

 
 
4.2.           Authorization.  Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
 
4.3.           No Conflicts.  Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any law, regulation (including Regulation U, Regulation
X or Regulation T), order, writ, judgment, injunction, decree or permit
applicable to it, (iii) violate or conflict with contractual provisions of, or
cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Sponsor is a party or
by which Borrower or Sponsor may be bound, or (iv) result in or require the
creation of any Lien or other charge or encumbrance upon or with respect to the
Collateral in favor of any party other than Lender.
 
4.4.           Consents.  No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing which
have already been obtained.
 
4.5.           Enforceable Obligations.  This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury.
 
4.6.           No Default.  No Default or Event of Default will exist
immediately following the making of the Loan.
 
4.7.           Payment of Taxes.  Borrower has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
all amounts of taxes due (including interest and penalties) except for taxes
which are not yet delinquent and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangible taxes) owing by it necessary to preserve the Liens in
favor of Lender.
 
4.8.           Compliance with Law.  Borrower, the Property and the use thereof
comply in all material respects with all applicable Insurance Requirements and
Legal Requirements, including building and zoning ordinances and codes.  The
Property conforms to current zoning requirements (including requirements
relating to parking) and is neither an illegal nor a legal nonconforming
use.  Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority the violation of which could
adversely affect the Property or the condition (financial or otherwise) or
business of Borrower.  There has not been committed by or on behalf of Borrower
or, to the best of Borrower’s knowledge, any other person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any federal Governmental Authority or any state or local Governmental
Authority the right of forfeiture as against the Property or any portion thereof
or any monies paid in performance of its obligations under any of the Loan
Documents.  Neither Borrower nor Sponsor has purchased any portion of the
Property with proceeds of any illegal activity.
 
 
39

--------------------------------------------------------------------------------

 
 
4.9.           ERISA.  Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is or has
been required to maintain or contribute to, any employee benefit plan (as
defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code.  The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.
 
4.10.         Investment Company Act.  Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, registered or required to
be registered under the Investment Company Act of 1940, as amended.
 
4.11.         No Bankruptcy Filing.  Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or
property.  Borrower does not have knowledge of any Person contemplating the
filing of any such petition against it.  During the ten year period preceding
the Closing Date, no petition in bankruptcy has been filed by or against
Borrower, Borrower’s Single-Purpose Equityholder or Sponsor, or any affiliate of
Borrower, Borrower’s Single-Purpose Equityholder or Sponsor, or any person who
owns or controls, directly or indirectly, ten percent or more of the beneficial
ownership interests of Borrower, Borrower’s Single-Purpose Equityholder or
Sponsor.
 
4.12.         Other Debt.  Borrower does not have outstanding any Debt other
than Permitted Debt.
 
4.13.         Litigation.  There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now pending, and to the best of Borrower’s
knowledge there are no such actions, suits, proceedings, arbitrations or
governmental investigations threatened against or affecting Borrower or the
Property, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or the Property, could reasonably be expected to result in a Material Adverse
Effect).
 
 
40

--------------------------------------------------------------------------------

 
 
4.14.         Leases; Material Agreements.
 
(a)            Borrower has delivered to Lender true and complete copies of all
Leases.  No person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases.  The
rent roll attached to this Agreement as Schedule E (the “Rent Roll”) is true and
correct as of the Closing Date.  Except as indicated on the Rent Roll and/or the
Exception Report, no security deposits are being held by Borrower, no Tenant has
any extension or renewal options, no Tenant or other party has any option, right
of first refusal or similar preferential right to purchase or lease all or any
portion of the Property, no fixed rent has been paid more than 30 days in
advance of its due date and no payments of rent are more than 30 days
delinquent.
 
(b)            (i) Borrower is the sole owner of the entire lessor’s interest in
the Leases, (ii) the Leases are valid and enforceable and in full force and
effect, (iii) all of the Leases are arm’s-length agreements with bona fide,
independent third parties, (iv) Except as indicated on the Rent Roll and/or the
Exception Report, all Revenues due under Leases have been paid in full or are
not more than 30 days delinquent as of the date of the Rent Roll, (v) the terms
of all alterations, modifications and amendments to the Leases are reflected in
the written documents delivered to Lender prior to the Closing Date, (vi) none
of the Revenues reserved in the Leases have been assigned or otherwise pledged
or hypothecated (except such pledge or hypothecation that will be fully
terminated and released in connection with the filing and recordation of the
Mortgages and except for the Liens contemplated pursuant to the Loan Documents).
 
(c)            Except as indicated in Schedule D or contained in any tenant
estoppel certificate delivered to Lender prior to the Closing, (i) to Borrower’s
knowledge, no party under any Lease is in default in any material respect, (ii)
there exist no offsets or defenses to the payment of any portion of the
Revenues, (iii) all work to be performed by the landlord under the Leases has
been substantially performed, all contributions to be made by the landlord to
the Tenants thereunder have been made, all other conditions to each Tenant’s
obligations thereunder have been satisfied, no Tenant has the right to require
Borrower to perform or finance Tenant Improvements or Material Alterations and
no Leasing Commissions are owed or would be owed upon the exercise of any
Tenant’s existing renewal or expansion options, and Borrower has no other
monetary obligation to any Tenant under any Lease, and (iv) Borrower has
received no notice from any Tenant challenging the validity or enforceability of
any Lease.
 
(d)            There are no Material Agreements except as described in Schedule
F.  Borrower has made available to Lender true and complete copies of all
Material Agreements.  Each Material Agreement has been entered into at arm’s
length in the ordinary course of business by or on behalf of Borrower.
 
(e)            The Leases and the Material Agreements are in full force and
effect and there are no defaults thereunder by Borrower or, to Borrower’s best
knowledge, any other party thereto.  Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or the Property is
bound.
 
 
41

--------------------------------------------------------------------------------

 
 
4.15.         Full and Accurate Disclosure.  To Borrower’s knowledge, no
statement of fact heretofore delivered by Sponsor or Borrower to Lender in
writing in respect of the Property or the Borrower contains any untrue statement
of a material fact or omits to state any material fact necessary to make
statements contained therein not misleading unless subsequently
corrected.  There is no fact presently actually known to Borrower which has not
been disclosed to Lender which is reasonably likely to result in a Material
Adverse Effect.
 
4.16.         Financial Condition.  All financial data concerning the Property
heretofore provided to Lender fairly presents in accordance with GAAP the
financial position of the Property in all material respects, as of the date on
which it was made, and does not omit to state any fact necessary to make
statements contained herein or therein not misleading.  Since the delivery of
such data, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances which have had or are reasonably likely to
result in a Material Adverse Effect.
 
4.17.         Single-Purpose Requirements.
 
(a)            Borrower is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents.  Borrower has never (i)
owned any property other than the Property and related personal property, (ii)
engaged in any business, except the ownership and operation of the Property or
(iii) had any material contingent or actual obligations or liabilities unrelated
to the Property.
 
(b)            Borrower has provided Lender with true, correct and complete
copies of (i) Borrower’s current financial statements; and (ii) Borrower’s
current operating agreement or partnership agreement, as applicable, together
with all amendments and modifications thereto.
 
(c)            Upon closing of the Loan, Borrower shall have been fully released
from any loan (other than the Loan) secured by the Property or any of the
Collateral (a “Prior Loan”), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior Loan, and no recourse whatsoever
against any portion of any Property shall be available to satisfy any Prior Loan
under any circumstances.
 
4.18.         Use of Loan Proceeds.  No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.  The Loan is solely for the business purpose of Borrower
or for distribution to Borrower’s equityholders in accordance with applicable
law.
 
4.19.         Not Foreign Person.  Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.
 
 
42

--------------------------------------------------------------------------------

 
 
4.20.         Labor Matters.  Borrower is not a party to any collective
bargaining agreements.
 
4.21.         Title.  Borrower owns good, marketable and insurable title to the
Property and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case, to Borrower’s
knowledge, free and clear of all Liens whatsoever except the Permitted
Encumbrances.  To Borrower’s knowledge, the Mortgage, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority Lien on the Property and the rents therefrom,
enforceable as such against creditors of and purchasers from Borrower and
subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant to
the Uniform Commercial Code of the State of Delaware) in and to all personalty,
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances.  To Borrower’s knowledge, the Permitted
Encumbrances do not and will not materially and adversely affect or interfere
with the value, or current use or operation, of the Property, or the security
intended to be provided by the Mortgage or Borrower’s ability to repay the
Indebtedness in accordance with the terms of the Loan Documents.  Except as
insured over by a Qualified Title Insurance Policy, to Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.  No creditor of Borrower other than Lender
has in its possession any goods that constitute or evidence the Collateral.
 
4.22.         No Encroachments.  Except as shown on the Qualified Survey, all of
the improvements on the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining property
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the improvements, so as, in either case, to
adversely affect the value or marketability of the Property, except those which
are insured against by a Qualified Title Insurance Policy.
 
4.23.         Physical Condition.
 
(a)            Except for matters set forth in the Engineering Reports, to
Borrower’s best knowledge, the Property (including sidewalks, storm drainage
system, roof, plumbing system, HVAC system, fire protection system, electrical
system, equipment, elevators, exterior sidings and doors, irrigation system and
all structural components) is in good condition, order and repair in all
respects material to its use, operation or value.
 
(b)            Borrower is not aware of any material structural or other
material defect or damages in the Property, whether latent or otherwise.
 
(c)            Borrower has not received and is not aware of any other party’s
receipt of notice from any insurance company or bonding company of any defects
or inadequacies in the Property which would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
 
 
43

--------------------------------------------------------------------------------

 
 
4.24.         Fraudulent Conveyance.  Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor.  Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations).  Borrower’s
aggregate assets do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
 
4.25.         Management.  Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Property.
 
4.26.         Condemnation.  No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or any material
portion of the Property or for the relocation of roadways providing access to
the Property.
 
4.27.         Utilities and Public Access.  The Property has adequate rights of
access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities necessary to the continued use and enjoyment of the Property as
presently used and enjoyed.
 
4.28.         Environmental Matters.  Except as disclosed in the Environmental
Reports:
 
(i)             To Borrower’s best knowledge, the Property is in compliance in
all material respects with all Environmental Laws applicable to the Property
(which compliance includes, but is not limited to, the possession of, and
compliance with, all environmental, health and safety permits, approvals,
licenses, registrations and other governmental authorizations required in
connection with the ownership and operation of the Property under all
Environmental Laws).
 
(ii)            No Environmental Claim is pending with respect to the Property,
nor, to Borrower’s knowledge, is any threatened, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower or the Property.
 
 
44

--------------------------------------------------------------------------------

 
 
(iii)           To Borrower’s knowledge, without limiting the generality of the
foregoing, there is not present at, on, in or under the Property, any Hazardous
Substances, PCB-containing equipment, asbestos or asbestos containing materials,
underground storage tanks or surface impoundments for any Hazardous Substance,
lead in drinking water (except in concentrations that comply with all
Environmental Laws), or lead-based paint.
 
(iv)           To Borrower’s knowledge, there have not been and are no past,
present or threatened Releases of any Hazardous Substance from or at the
Property that are reasonably likely to form the basis of any Environmental
Claim, and there is no threat of any Release of any Hazardous Substance
migrating to the Property.
 
(v)           To Borrower’s best knowledge, no Liens are presently recorded with
the appropriate land records under or pursuant to any Environmental Law with
respect to the Property and, to Borrower’s best knowledge, no Governmental
Authority has been taking any action to subject the Property to Liens under any
Environmental Law.
 
(vi)           There have been no material environmental investigations,
studies, audits, reviews or other analyses conducted by or that are in the
possession of Borrower in relation to the Property which have not been made
available to Lender.
 
4.29.         Assessments.  There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.  No extension of
time for assessment or payment by Borrower of any federal, state or local tax is
in effect.
 
4.30.         No Joint Assessment.  Borrower has not suffered, permitted or
initiated the joint assessment of the Property (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes which may be levied against such
other real property or personal property shall be assessed or levied or charged
to the Property as a single Lien.
 
4.31.         Separate Lots.  No portion of the Property is part of a tax lot
that also includes any real property that is not Collateral.
 
4.32.         Permits; Certificate of Occupancy.  The Borrower has obtained all
material Permits necessary for the present and contemplated use and operation of
the Property.  The uses being made of the Property are in conformity in all
material respects with the certificate of occupancy and/or Permits for the
Property and any other restrictions, covenants or conditions affecting the
Property.
 
4.33.         Flood Zone.  None of the Improvements on the Property is located
in an area identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as a “100 year flood plain” or as having special flood
hazards (including Zones A, B, C, V and X and Shaded X areas), or, to the extent
that any portion of the Property is located in such an area, the Property is
covered by flood insurance meeting the requirements set forth in Section
5.15(a)(ii).
 
 
45

--------------------------------------------------------------------------------

 
 
4.34.         Security Deposits.  Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.
 
4.35.         Acquisition Documents.  Borrower has delivered to Lender true and
complete copies of all material agreements and instruments under which Borrower
or any of its affiliates or the seller of the Property have remaining rights or
obligations in respect of Borrower’s acquisition of the Property.
 
4.36.         Insurance.  Borrower has obtained insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement.  All premiums on such insurance policies required to be paid as of
the Closing Date have been paid for the current policy period.  Borrower has
not, and to Borrower’s knowledge, no other Person, has done, by act or omission,
anything that would impair the coverage of any such policy.
 
4.37.         No Dealings.  Neither Borrower nor the Sponsor is aware of any
unlawful influence on the assessed value of the Property.
 
4.38.         Estoppel Certificates.  Borrower has delivered to Lender true and
complete copies of (a) the form(s) of estoppel certificate heretofore sent by
Borrower or an Affiliate to every Tenant at the Property, and (b) each estoppel
certificate received back from any such Tenant prior to the Closing Date.
 
4.39          Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  (a) None of the funds or other assets of any of Borrower, any
Single-Purpose Equityholder or Sponsor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under federal law, including, without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. , and any executive orders
or regulations promulgated thereunder, with the result that (i) the investment
in any of Borrower, any Single-Purpose Equityholder or Sponsor, as applicable
(whether directly or indirectly), is prohibited by law or (ii) the Loan is in
violation of law (any such person, entity or government, an “Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in any of
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly), with the result that (i) the investment in any of
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly) is prohibited by law or (ii) the Loan is in violation of
law and (c) none of the funds of any of Borrower, any Single-Purpose
Equityholder or Sponsor, as applicable, have been derived from any unlawful
activity with the result that (i) the investment in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Loan is in violation of
law.  Borrower has implemented procedures, and will consistently apply those
procedures throughout the term of the Loan, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan.  Notwithstanding Section 4.40 to the contrary, the representations and
warranties contained in this Section 4.39 shall survive in perpetuity.
 
 
46

--------------------------------------------------------------------------------

 
 
4.40.         Survival.  Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding.  All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.  On the date of any Securitization, on not less than three days’
prior written notice, Borrower shall deliver to Lender a certification (x)
confirming that all of the representations contained in this Agreement are true
and correct as of the date of such Securitization, or (y) otherwise specifying
any changes in or qualifications to such representations as of such date as may
be necessary to make such representations consistent with the facts as they
exist on such date.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
5.1.           Existence.  Borrower and, if applicable, each Single-Purpose
Equityholder shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business.  Borrower and, if applicable, each Single-Purpose
Equityholder shall deliver to Lender a copy of each amendment or other
modification to any of its organizational documents promptly after the execution
thereof.
 
5.2.           Maintenance of Property.
 
(a)            Borrower shall cause the Property to be maintained in good and
safe working order and repair, reasonable wear and tear excepted, and in keeping
with the condition and repair of properties of a similar use, value, age, nature
and construction.  Borrower shall not use, maintain or operate the Property in
any manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto.  Without the prior written consent of Lender, no
equipment located at or on the Property shall be removed (except for replacement
of equipment in the ordinary course of Borrower’s business with items of the
same utility and of equal or greater value and sales of obsolete equipment no
longer needed for the operation of the Property).  Subject to Section 6.13,
Borrower shall from time to time make, or cause to be made, all reasonably
necessary and desirable repairs, renewals, replacements, betterments and
improvements to the Property.  Borrower shall not make any change in the use of
the Property that would materially increase the risk of fire or other hazard
arising out of the operation of the Property, or do or permit to be done thereon
anything that may in any way impair the value of the Property in any material
respect or the lien of the Mortgage.  Borrower shall not install or permit to be
installed on the Property any underground storage tank.  Borrower shall not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.
 
 
47

--------------------------------------------------------------------------------

 
 
(b)            In the event that Sears shall vacate the premises it occupies for
automotive services at the Property (and does not sublet the same to a
replacement Tenant), Borrower shall (i) cause a Phase II Environmental Site
Assessment (as referred to in the ASTM Standards on Environmental Site
Assessments for Commercial Real Estate) of such premises to be conducted within
30 days of the date of such vacancy by an independent environmental auditor
approved by Lender and promptly deliver a copy of such study to Lender and (ii)
promptly remediate any condition in violation of Environmental Law identified in
such study and deliver reasonably satisfactory evidence of such remediation to
Lender.
 
5.3.           Compliance with Legal Requirements.  Borrower shall comply with,
and shall cause the Property to comply with and be operated, maintained,
repaired and improved in compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.
 
5.4.           Impositions and Other Claims.  Borrower shall pay and discharge
all taxes, assessments and governmental charges levied upon it, its income and
its assets as and when such taxes, assessments and charges are due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise,
subject to any rights to contest contained in the definition of Permitted
Encumbrances.  Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file.  If any law or regulation
applicable to Lender, any Note, the Property or the Mortgage is enacted that
deducts from the value of property for the purpose of taxation any Lien thereon,
or imposes upon Lender the payment of the whole or any portion of the taxes or
assessments or charges or Liens required by this Agreement to be paid by
Borrower, or changes in any way the laws or regulations relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect the
Mortgage, the Indebtedness or Lender, then Borrower, upon demand by Lender,
shall pay such taxes, assessments, charges or Liens, or reimburse Lender for any
amounts paid by Lender.  If in the reasonable opinion of Lender’s counsel it
would be unlawful to require Borrower to make such payment or the making of such
payment would result in the imposition of interest beyond the maximum amount
permitted by applicable Law, Lender may elect to declare all of the Indebtedness
to be due and payable 150 days from the giving of written notice by Lender to
Borrower, without the payment of any prepayment, yield maintenance or similar
premium or fee.
 
5.5.           Access to Property.  Borrower shall permit agents,
representatives and employees of Lender and the Servicer to enter and inspect
the Property or any portion thereof, and/or inspect, examine, audit and copy the
books and records of Borrower (including all recorded data of any kind or
nature, regardless of the medium of recording), at such reasonable times as may
be requested by Lender upon reasonable advance notice.  If Lender shall
determine that an Event of Default exists, the cost of such inspections,
examinations, copying or audits shall be borne by Borrower, including the cost
of all follow up or additional investigations, audits or inquiries deemed
reasonably necessary by Lender.  The cost of such inspections, examinations,
audits and copying, if not paid for by Borrower following demand, may be added
to the Indebtedness and shall bear interest thereafter until paid at the Default
Rate.  If Borrower prohibits, bars or fails to permit agents, representatives
and employees of Lender and Servicer from entering and inspecting the Property
or from inspecting, examining, auditing and copying Borrower’s books and
records, as required by this Section, for more than five days after a written
request is made by Lender to do so, Borrower agrees to pay Lender on demand the
sum of $1,000.00 for each day after such five-day period that Borrower so
prohibits or bars such inspection, and such sum or sums shall be part of the
Indebtedness.
 
 
48

--------------------------------------------------------------------------------

 
 
5.6.           Cooperate in Legal Proceedings.  Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any Governmental Authority which may in any
way affect the rights of Lender hereunder or under any of the Loan Documents
and, in connection therewith, Lender may, at its election, participate or
designate a representative to participate in any such proceedings.
 
5.7.           Leases.
 
(a)            Promptly upon Lender’s written request, Borrower shall furnish
Lender with executed copies of all Leases.  All new Leases and renewals or
amendments of Leases must (i) be entered into on an arms-length basis with
Tenants that are not affiliates of Borrower and whose identity and
creditworthiness is appropriate for tenancy in property of comparable quality,
(ii) provide for rental rates and other economic terms which, taken as a whole,
are at least equivalent to then-existing market rates, based on the applicable
market, and otherwise contain terms and conditions that are commercially
reasonable, (iii) not have a Material Adverse Effect, and (iv) except for
Specialty Leases, be expressly subject and subordinate to the Mortgage and
contain provisions for the agreement by the Tenant thereunder to attorn to
Lender and any purchaser at a foreclosure sale (such attornment to be
self-executing and effective upon acquisition of title to the Property by any
purchaser at a foreclosure sale), or require the Tenant to execute a mutually
acceptable subordination and nondisturbance agreement.
 
(b)           All new Leases that are Major, and all terminations, renewals and
amendments of Major Leases, and any surrender of rights under any Major Lease,
shall be subject to the prior written consent of Lender.  If Lender shall fail
to respond to Borrower’s request for such consent within five Business Days of
Lender’s receipt of such request accompanied by a comprehensive term sheet and
reasonably detailed financial information about the proposed Tenant (to the
extent available from such Tenant), Borrower may deliver to Lender a second
request for consent stating in bold and capitalized type that “LENDER’S FAILURE
TO RESPOND TO THE ENCLOSED REQUEST WITHIN FIVE BUSINESS DAYS SHALL BE DEEMED
LENDER’S APPROVAL”, provided that if Lender has reasonably requested any
additional information with respect to the Tenant (and such information is
possessed by or available to Borrower), Borrower shall not have the right to
send any such second request unless and until Borrower shall have delivered to
Lender such additional information.  In the event Lender fails to approve or
disapprove such request within five Business Days after Lender’s receipt of such
second request, such request shall be deemed approved.
 
 
49

--------------------------------------------------------------------------------

 
 
(c)            Borrower shall (i) observe and punctually perform all the
material obligations imposed upon the lessor under the Leases; (ii) enforce all
of the material terms, covenants and conditions contained in the Leases on the
part of the lessee thereunder to be observed or performed, short of termination
thereof, except that Borrower may terminate any Lease following a material
default thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor’s interest in the Leases or associated rents other than the assignment of
rents and leases under the Mortgage; (v) not cancel or terminate any guarantee
of any of the Major Leases without the prior written consent of Lender; and (vi)
not permit any subletting of any space covered by a Major Lease or an assignment
of the Tenant’s rights under a Major Lease, except in strict accordance with the
terms of such Major Lease.  Borrower shall deliver to each new Tenant a Tenant
Notice upon execution of such Tenant’s Lease and, promptly upon request of
Lender, deliver to Lender a copy thereof and evidence of such Tenant’s receipt
thereof.
 
(d)           Security deposits of Tenants under all Leases, whether held in
cash or any other form, shall be held in accordance with Legal
Requirements.  Borrower shall maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants.  Any bond or other instrument which Borrower is
permitted to hold in lieu of cash security deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as described above, shall be issued by an institution reasonably
satisfactory to Lender, shall (if not prohibited by any Legal Requirements) name
Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Lender) or may name Borrower as payee thereunder so long as such
bond or other instrument is pledged to Lender as security for the Indebtedness
and shall, in all respects, comply with any applicable Legal Requirements and
otherwise be reasonably satisfactory to Lender.  Borrower shall, upon Lender’s
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing.  During the continuance of any Event
of Default, Borrower shall, upon Lender’s request, deposit with Lender in an
Eligible Account pledged to Lender an amount equal to the aggregate security
deposits of the Tenants (and any interest theretofore earned on such security
deposits and actually received by Borrower) which Borrower had not returned to
the applicable Tenants or applied in accordance with the terms of the applicable
Lease.
 
(e)            Borrower shall promptly deliver to Lender a copy of each written
notice from a Tenant under any Major Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower.
 
5.8.           Plan Assets, etc.  Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.
 
5.9.           Further Assurances.  Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including Uniform
Commercial Code financing statements and amended or replacement mortgages) as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower and the rights
of Lender under the Loan Documents or to facilitate a replacement of the Cash
Management Bank pursuant to Section 3.1(c) or a bifurcation of the Notes
pursuant to Sections 1.1(c) and/or 9.7(b), in each case if requested by Lender,
and do and execute all such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents as Lender shall
reasonably request from time to time.  Upon foreclosure, the appointment of a
receiver or any other relevant action, Borrower shall, at its sole cost and
expense, cooperate fully and completely to effect the assignment or transfer of
any license, permit, agreement or any other right necessary or useful to the
operation of the Collateral. Borrower hereby authorizes and appoints Lender as
its attorney-in-fact to execute, acknowledge, record, register and/or file such
instruments, agreements, certificates and documents, and to do and execute such
acts, conveyances and assurances, should Borrower fail to do so itself in
violation of this Agreement or the other Loan Documents following written
request from Lender, in each case without the signature of Borrower.  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement.  Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 5.9.
 
 
50

--------------------------------------------------------------------------------

 
 
5.10.         Management of Collateral.
 
(a)            The Property shall be managed at all times by an Approved
Property Manager pursuant to an Approved Management Agreement.  Pursuant to the
Subordination of Property Management Agreement or Agreements, each Approved
Property Manager shall agree that its Approved Management Agreement and all fees
thereunder (including any incentive fees) are subject and subordinate to the
Indebtedness.  Borrower may from time to time appoint an Approved Property
Manager to manage the Property pursuant to an Approved Management Agreement, and
such successor manager shall execute for Lender’s benefit a Subordination of
Property Management Agreement in form and substance reasonably satisfactory to
Lender.  The per annum fees of the Approved Property Manager (including any
incentive fees) shall not, at any time, exceed 3% of the gross revenues of the
Property for the then most recently concluded Test Period.
 
(b)            Borrower shall cause each Approved Property Manager (including
any successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.
 
(c)            Borrower shall notify Lender in writing of any default of
Borrower or the Approved Property Manager under the Approved Management
Agreement, after the expiration of any applicable cure periods, of which
Borrower has actual knowledge.  Lender shall have the right, after reasonable
notice to Borrower and in accordance with the Subordination of Management
Agreement, to cure defaults of Borrower under the Approved Management
Agreement.  Any reasonable out-of-pocket expenses incurred by Lender to cure any
such default shall constitute a part of the Indebtedness and shall be due from
Borrower upon demand by Lender.
 
 
51

--------------------------------------------------------------------------------

 
 
(d)            Upon the occurrence and during the continuance of an Event of
Default, or a material default by the Approved Property Manager under the
Approved Management Agreement after the expiration of any applicable cure period
or upon the filing of a bankruptcy petition or the occurrence of a similar event
with respect to the Approved Property Manager, Lender may, in its sole
discretion, require Borrower to terminate the Approved Management Agreement and
engage an Approved Property Manager selected by Lender to serve as replacement
Approved Property Manager pursuant to an Approved Management Agreement.
 
5.11.         Notice of Material Event.   Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of the Property, as reasonably determined by
Borrower, including the termination or cancellation of any Lease covering 1.5%
or more of the gross leasable area of the Property and the termination or
cancellation of terrorism or other insurance required by this Agreement, (ii)
any notice from the Approved Property Manager, to the extent such notice relates
to a matter that is likely to have a Material Adverse Effect, (iii) any
litigation or governmental proceedings pending or threatened in writing against
Borrower or the Property that is reasonably likely to have a Material Adverse
Effect and (iv) the insolvency or bankruptcy filing of Borrower, Borrower’s
Single-Purpose Equityholder, Sponsor or an affiliate of any of the foregoing.
 
5.12.        Annual Financial Statements.  As soon as available, and in any
event within 90 days after the close of each Fiscal Year, Borrower shall furnish
to Lender, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, a balance sheet of Borrower
as of the end of such year, together with related statements of income and
equityholders’ capital for such Fiscal Year, audited by BDO Seidman, a “Big
Four” accounting firm or another accounting firm mutually acceptable to Borrower
and Lender, in each case, whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower as a going concern.  Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
 
(i)             a statement of cash flows;
 
(ii)            then current rent roll and a tenant summary with sales
information;
 
(iii)           an annual report for the most recently completed fiscal year,
describing Capital Expenditures (stated separately with respect to any project
costing in excess of $100,000), Tenant Improvements and Leasing Commissions; and
 
(iv)           such other information as Lender shall reasonably request.
 
 
52

--------------------------------------------------------------------------------

 
 
5.13.         Quarterly Financial Statements.  As soon as available, and in any
event within 20 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower’s sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
fiscal quarter with respect to Borrower, including a balance sheet and operating
statement as of the end of such Fiscal Quarter, which shall be accompanied by an
Officer’s Certificate certifying that the same are true and correct and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments.  Each such
quarterly report shall be accompanied by the following, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
 
(i)             a statement in reasonable detail which calculates Net Operating
Income for each of the Fiscal Quarters in the Test Period ending in such Fiscal
Quarter, in the case of each such Fiscal Quarter, ending at the end thereof;
 
(ii)            copies of each of the Leases signed during such quarter,
together with a summary thereof which shall include the Tenant’s name, lease
term, base rent, Tenant Improvements, leasing commissions paid, free rent and
other material tenant concessions;
 
(iii)           then current rent roll and a tenant summary with sales
information; and
 
(iv)           such other information as Lender shall reasonably request.
 
5.14.         Monthly Financial Statements; Non-Delivery of Financial
Statements.
 
(a)            Until the occurrence of a Securitization and during the
continuance of a Trigger Period or an Event of Default (or, in the case of item
(iii) below, at all times), Borrower shall furnish within 30 days after the end
of each calendar month (other than the calendar month immediately following the
final calendar month of any Fiscal Year or Fiscal Quarter), in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Borrower’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, monthly and year-to-date unaudited financial
statements prepared for the applicable month with respect to Borrower, including
a balance sheet and operating statement as of the end of such month, which shall
be accompanied by an Officer’s Certificate certifying that the same are true and
correct and were prepared in accordance with GAAP applied on a consistent basis,
subject to changes resulting from audit and normal year-end audit
adjustments.  Each such monthly report shall be accompanied by the following:
 
(i)             a summary of Leases signed during such month, which summary
shall include the Tenant’s name, lease term, base rent, escalations, Tenant
Improvements, leasing commissions paid, free rent and other concessions;
 
 
53

--------------------------------------------------------------------------------

 
 
(ii)            then current rent roll and a tenant summary with sales
information; and
 
(iii)           such other information as Lender shall reasonably request.
 
(b)            If Borrower fails to provide to Lender the financial statements
and other information specified in Sections 5.12, 5.13 and this Section 5.14
within the respective time period specified in such Sections, then (i) such
failure shall, at Lender’s election, constitute an Event of Default following
written notice from Lender, and (ii) Borrower shall pay to Lender a fee in the
amount of $5,000.00 immediately upon the occurrence of such failure and again
upon the expiration of each 20-day period thereafter until compliance is
achieved, which amounts shall constitute a portion of the Indebtedness and, if
unpaid, shall accrue interest at the Default Rate; provided, however, that for
so long as Sponsor and/or Glimcher Realty Trust shall continue to own 100% of
the indirect equity interests in Borrower and are required to report their
periodic financial statements in public filings, the fee specified in foregoing
clause (ii) shall not apply.
 
5.15.         Insurance.
 
(a)            Borrower shall obtain and maintain with respect to the Property,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:
 
(i)             insurance against loss or damage by standard perils included
within the classification “Special Form Cause of Loss” (including coverage for
damage caused by windstorm and hail).  Such insurance shall (A) be in an amount
equal to the full replacement cost of the Property and fixtures (without
deduction for physical depreciation); (B) have deductibles acceptable to Lender
(but in any event not in excess of $100,000); (C) be paid annually in advance;
(D) contain a “Replacement Cost Endorsement” with a waiver of depreciation and
an “Agreed Amount Endorsement” waiving all coinsurance provisions; (E) include
an ordinance and law endorsement containing Coverage A: “Loss to the Undamaged
Portion” (with a limit equal to replacement cost), Coverage B: “Demolition Cost”
and Coverage C: “Increased Cost of Construction” coverages each with limits of
no less than 10% of replacement cost or such lesser amounts as Lender may
require in its sole discretion; (F) permit that the improvements and other
property covered by such insurance be rebuilt at another location in the event
that such improvements and other property cannot be rebuilt at the location on
which they are situated as of the date hereof.  If such insurance excludes mold,
then the Borrowers shall implement a mold prevention program satisfactory to
Lender;
 
(ii)            flood insurance if the Property is located in a “100 Year Flood
Plain”, “special hazard area” (including Zones A and V) or other area with a
high degree of flood risk in an amount equal to the maximum limit of coverage
available from FEMA/FIA, plus such excess limits requested by Lender, with a
deductible not in excess of $25,000;
 
(iii)           commercial general liability insurance, including broad form
coverage of property damage, blanket contractual liability and personal injury
(including death resulting therefrom), to be on an “occurrence” form containing
minimum limits per occurrence of not less than $1,000,000 with not less than a
$2,000,000 general aggregate for any policy year (with a per location aggregate
if the Property is on a blanket policy).  In addition, at least $50,000,000
excess and/or umbrella liability insurance shall be obtained and maintained for
any and all claims, including covered legal liability imposed upon Borrower and
all related court costs and attorneys’ fees and disbursements;
 
 
54

--------------------------------------------------------------------------------

 
 
(iv)           rental loss and/or business interruption insurance covering the
perils required to be covered by the insurance provided for herein, including
but not limited to, clauses (i), (ii), (v), (vii), (viii) and (ix) of this
Section 5.15(a), and covering the 18 month period commencing on the date of any
Casualty or Condemnation, and containing an extended period of indemnity
endorsement covering the 12 month period commencing on the date on which the
Property has been restored, as reasonably determined by the applicable insurer
(even if the policy will expire prior to the end of such period).  The amount of
such insurance shall be increased from time to time as and when the gross
revenues from the Property increase;
 
(v)            insurance against loss or damage from (A) leakage of sprinkler
systems, if not provided by the policy required by Section 5.15(a)(i), and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property;
 
(vi)           worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $1,000,000 (if
applicable);
 
(vii)          during any period of repair or restoration, and only if the
property and liability coverage forms do not otherwise apply, owner’s contingent
or protective liability insurance covering claims not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii).  The
insurance provided for in Section 5.15(a) shall (1) be written in a so-called
builder’s risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a), (2) shall include permission to occupy the Property,
and (3) shall contain an agreed amount endorsement waiving co-insurance
provisions;
 
(viii)         if required by Lender, earthquake insurance (A) with minimum
coverage equivalent to the greater of  1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss) multiplied by the full replacement cost of the
building plus business income, (B) having a deductible approved by Lender (but
in any event not be in excess of 5% of the total insurable value of the
Property), and (C) if the Property is legally nonconforming under applicable
zoning ordinances and codes, containing ordinance of law coverage in amounts as
required by Lender;
 
(ix)           so long as the Terrorism Risk Insurance Program Reauthorization
Act of 2007 (“TRIPRA”) or a similar or subsequent statute is in effect,
terrorism insurance for Certified and Non-Certified acts (as such terms are
defined in TRIPRA or similar or subsequent statute) in an amount equal to the
full replacement cost of the Property (plus twelve months of business
interruption coverage).  If TRIPRA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available,
Borrower shall be required to carry terrorism insurance throughout the term of
the Loan as required by the preceding sentence, but in such event Borrower shall
not be required to spend on terrorism insurance coverage more than two times the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required hereunder
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount;
 
 
55

--------------------------------------------------------------------------------

 
 
(x)             motor vehicle liability coverage for all owned and non owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00 (if applicable); and
 
(xi)            such other insurance as may from time to time be reasonably
requested by Lender, to the extent such other insurance is available in the
commercial insurance marketplace on commercially reasonable terms.
 
(b)            All policies of insurance (the “Policies”) required pursuant to
this Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A” or “A2” by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least “A” or “A2” and all such carriers shall have
claims-paying ability ratings of not less than “BBB+”  or
“Baa1”).  Notwithstanding anything to the contrary herein, for purposes of
determining whether the insurer ratings requirements set forth above have been
satisfied, (1) any insurer that is not rated by Fitch will be regarded as having
a Fitch rating that is the equivalent of the rating given to such insurer by any
of Moody’s and S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings), and (2) any insurer that is
not rated by Moody’s will be regarded as having a Moody’s rating of “Baa1” or
better if it is rated “A-” or better by S&P and will be regarded as having a
Moody’s rating of  “A2” or better if it is rated “A+” or better by S&P.
 
(c)            All Policies required pursuant to this Section 5.15:
 
(i)             may contain deductibles only to the extent approved by Lender,
such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency;
 
(ii)            shall be maintained throughout the term of the Loan without cost
to Lender and shall name Borrower as the named insured;
 
 
56

--------------------------------------------------------------------------------

 
 
(iii)           with respect to property policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
their interests may appear as first mortgagee and loss payee;
 
(iv)           with respect to liability policies, shall name Lender and its
successors and assigns as their interests may appear as additional insureds;
 
(v)            with respect to rental or business interruption insurance
policies, shall name Lender and its successors and/or assigns as their interests
may appear as loss payee;
 
(vi)           shall contain an endorsement providing that neither Borrower nor
Lender nor any other party shall be a co-insurer under said Policies;
 
(vii)          shall contain an endorsement providing that Lender shall receive
at least 30 days’ prior written notice of any modification, reduction or
cancellation thereof;
 
(viii)         shall contain an endorsement providing that no act or negligence
of Borrower or of a Tenant or other occupant or any foreclosure or other
proceeding or notice of sale relating to the Property shall affect the validity
or enforceability of the insurance insofar as a mortgagee is concerned;
 
(ix)           shall not be liable for any insurance premiums thereon or subject
to any assessments thereunder;
 
(x)            shall contain a waiver of subrogation against Lender;
 
(xi)           shall contain deductibles which, in addition to complying with
any other requirements expressly set forth in Section 5.15(a), are acceptable to
Lender and are no larger than is customary for similar policies covering similar
properties in the geographic market in which the Property is located and in any
event no larger than $100,000;
 
(xii)          may be in the form of a blanket policy, provided that Borrower
shall provide evidence satisfactory to Lender that the insurance premiums for
the Property are separately allocated under such Policy to the Property and that
(i) payment of such allocated amount shall maintain the effectiveness of such
Policy as to the Property notwithstanding the failure of payment of any other
portion of premiums, and (ii) overall insurance limits will under no
circumstance limit the amount that will be paid in respect of the Property, and
provided further that any such blanket policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder or shall
otherwise provide the same protection as would a separate Policy in Lender’s
discretion, subject to review and approval by Lender based on the schedule of
locations and values; and
 
(xiii)         shall otherwise be reasonably satisfactory in form and substance
to Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
 
 
57

--------------------------------------------------------------------------------

 
 
(d)            Borrower shall pay the premiums for all Policies as the same
become due and payable.  Copies of such Policies, certified as true and correct
by Borrower, shall be delivered to Lender promptly upon request.  Not later than
30 days prior to the expiration date of each Policy, Borrower shall deliver to
Lender evidence, reasonably satisfactory to Lender, of its renewal.  Borrower
shall promptly forward to Lender a copy of each written notice received by
Borrower of any modification, reduction or cancellation of any of the Policies
or of any of the coverages afforded under any of the Policies.  Within 30 days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.
 
(e)            Borrower shall not procure any other insurance coverage that
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Lender or Borrower to collect any proceeds under any
of the Policies.  If at any time Lender is not in receipt of written evidence
that all Policies are in full force and effect when and as required hereunder,
Lender shall have the right to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate (but limited to the coverages and amounts required hereunder).  All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, and shall bear interest at the Default Rate.
 
(f)             In the event of foreclosure of the Mortgage or other transfer of
title to the Property in extinguishment in whole or in part of the Indebtedness,
all right, title and interest of Borrower in and to the Policies then in force
with respect to the Property and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.
 
5.16.         Casualty and Condemnation.
 
(a)            Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation
 
(b)            Lender may participate in any proceedings for any taking by any
public or quasi-public authority accomplished through a Condemnation or any
transfer made in lieu of or in anticipation of a Condemnation, to the extent
permitted by law.  Upon Lender’s request, Borrower shall deliver to Lender all
instruments reasonably requested by it to permit such participation.  Borrower
shall, at its sole cost and expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings.  Borrower shall not
consent or agree to a Condemnation or action in lieu thereof without the prior
written consent of Lender in each instance, which consent shall not be
unreasonably withheld or delayed in the case of a taking of an immaterial
portion of the Property.
 
 
58

--------------------------------------------------------------------------------

 
 
(c)            Lender may (x) jointly with Borrower settle and adjust any
claims, (y) during the continuance of an Event of Default, settle and adjust any
claims without the consent or cooperation of Borrower, or (z) allow Borrower to
settle and adjust any claims; except that if no Event of Default has occurred
and is continuing, Borrower may settle and adjust claims aggregating not in
excess of the Loss Proceeds Threshold if such settlement or adjustment is
carried out in a competent and timely manner.  Provided that no Event of Default
has occurred and is continuing, Borrower shall be permitted to collect and
receive Loss Proceeds for claims that Borrower is permitted to settle without
Lender’s participation pursuant to the immediately preceding sentence; provided,
however, that Lender shall be entitled to collect and receive (as set forth
below) any and all Loss Proceeds for claims that Borrower is not permitted to
settle without Lender’s participation pursuant to the immediately
preceding.  The reasonable expenses incurred by Lender in the adjustment and
collection of Loss Proceeds shall become part of the Indebtedness and shall be
reimbursed by Borrower to Lender upon demand therefor.
 
(d)            Except to the extent Borrower is permitted to collect and receive
Loss Proceeds pursuant to Section 5.16(c), all Loss Proceeds from any Casualty
or Condemnation shall be immediately deposited into the Loss Proceeds Account
(monthly rental loss/business interruption proceeds to be initially deposited
into the Loss Proceeds Account and subsequently deposited into the Cash
Management Account in installments as and when the lost rental income covered by
such proceeds would have been payable).  Following the occurrence of a Casualty,
Borrower, regardless of whether proceeds are available, shall in a reasonably
prompt manner proceed to restore, repair, replace or rebuild the Property to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.  If
any Condemnation or Casualty occurs as to which, in the reasonable judgment of
Lender:
 
(i)             in the case of a Casualty, the cost of restoration would not
exceed 30% of the Loan Amount and the Casualty does not render untenantable, or
result in the cancellation of Leases covering, more than 25% of the gross
rentable area of the Property, or result in cancellation of Leases covering more
than 25% of the base contractual rental revenue of the Property;
 
(ii)            in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;
 
(iii)           restoration of the Property is reasonably expected to be
completed prior to the expiration of rental interruption insurance and at least
six months prior to the Maturity Date;
 
(iv)           after restoration of the Property, the fair market value thereof
is reasonably expected to equal at least the fair market value of the Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of the Property is relet); and
 
(v)           all necessary approvals and consents from Governmental Authorities
will be obtained to allow the rebuilding and re-occupancy of the Property;
 
 
59

--------------------------------------------------------------------------------

 
 
or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default shall have occurred and is continuing, the Loss
Proceeds after receipt thereof by Lender and reimbursement of any reasonable
expenses incurred by Lender in connection therewith shall be applied to the cost
of restoring, repairing, replacing or rebuilding the Property or part thereof
subject to the Casualty or Condemnation, in the manner set forth below (and
Borrower shall commence, as promptly and diligently as practicable, to prosecute
such restoring, repairing, replacing or rebuilding of the Property in a
workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of the Property immediately prior to the
Condemnation or Casualty).  Provided that no Event of Default shall have
occurred and be then continuing,  Lender shall disburse such Loss Proceeds to
Borrower upon Lender’s being furnished with (i) evidence reasonably satisfactory
to it of the estimated cost of completion of the restoration, (ii) funds, or
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to any remaining Loss Proceeds, to complete the proposed
restoration (including, without limitation, for any reasonable costs and
expenses of Lender to be incurred in administering such restoration) and for
payment of the Indebtedness as it becomes due and payable during the
restoration, and (iii) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably request; and Lender may, in any event, require that all plans and
specifications for restoration reasonably estimated by Lender to exceed the Loss
Proceeds Threshold be submitted to and approved by Lender prior to commencement
of work (which approval shall not be unreasonably withheld).  If Lender
reasonably estimates that the cost to restore will exceed the Loss Proceeds
Threshold, Lender may retain a local construction consultant to inspect such
work and review Borrower’s request for payments and Borrower shall, on demand by
Lender, reimburse Lender for the reasonable fees and expenses of such consultant
(which fees and expenses shall constitute Indebtedness).  No payment shall
exceed 90% of the value of the work performed from time to time until such time
as 50% of the restoration (calculated based on the anticipated aggregate cost of
the work) has been completed, and amounts retained prior to completion of 50% of
the restoration shall not be paid prior to the final completion of the
restoration.  Funds other than Loss Proceeds shall be disbursed prior to
disbursement of such Loss Proceeds, and at all times the undisbursed balance of
such proceeds remaining in the Loss Proceeds Account, together with any
additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.
 
(e)            Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Property.  Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.  Borrower hereby irrevocably
constitutes and appoints Lender as the attorney-in-fact of Borrower for matters
in excess of the Loss Proceeds Threshold with respect to the Property, with full
power of substitution, subject to the terms of this Section 5.16, to settle for,
collect and receive all Loss Proceeds and any other awards, damages, insurance
proceeds, payments or other compensation from the parties or authorities making
the same, to appear in and prosecute any proceedings therefor and to give
receipts and acquittance therefor (which power of attorney shall be irrevocable
so long as any of the Indebtedness is outstanding, shall be deemed coupled with
an interest, and shall survive the voluntary or involuntary dissolution of
Borrower).
 
 
60

--------------------------------------------------------------------------------

 
 
(f)             If Borrower is not entitled to apply Loss Proceeds toward the
restoration of the Property pursuant to Section 5.16(d) and Lender elects not to
permit such Loss Proceeds to be so applied, such Loss Proceeds shall be applied
on the first Payment Date following such election to the prepayment of the Loan
and shall be accompanied by interest through the end of the applicable Interest
Accrual Period (calculated as if the amount prepaid were outstanding for the
entire Interest Accrual Period).  If the Note has been bifurcated into multiple
Notes pursuant to Section 1.1(c), all prepayments of the Loan made by Borrower
in accordance with this Section 5.16(f) shall be applied to the Notes in
ascending order of interest rate (i.e., first to the Note with the lowest
interest rate until its outstanding principal balance has been reduced to zero,
then to the Note with the second lowest interest rate until its outstanding
principal balance has been reduced to zero, and so on) or in such other order as
Lender shall determine.
 
5.17.         Annual Budget.  Within 60 days after the commencement of each
Fiscal Year during the term of the Loan and at least 30 days after the
commencement of any Trigger Period or Event of Default, Borrower shall deliver
to Lender for informational purposes only an Annual Budget for the Property for
the ensuing Fiscal Year and, promptly after preparation thereof, any subsequent
revisions to the Annual Budget.  During the continuance of any Trigger Period or
Event of Default, such Annual Budget and any such revisions shall be subject to
Lender’s approval (the Annual Budget, as so approved, the “Approved Annual
Budget”); provided, however, that Borrower shall not amend any Annual Budget
more than once in any 60-day period.  For so long as Lender shall withhold its
consent to any Annual Budget or any revisions thereto, the Annual Budget in
effect prior to any such request for approval shall remain in effect.  Without
the prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed, during the continuance of a Trigger Period Borrower shall
not make any expenditures that are either not provided for in the Approved
Annual Budget or that would, in the aggregate, cause any line item in the
Approved Annual Budget to be exceeded by 5% or more measured on an annual basis,
other than expenditures for non-discretionary items and expenditures required to
be made by reason of the occurrence of any emergency (i.e., an unexpected event
which threatens imminent harm to persons or property at the Property) and with
respect to which it would be impracticable, under the circumstances, to obtain
Lender’s prior consent thereto (collectively, the “Non-Discretionary Items”).
 
5.18.         General Indemnity.
 
(a)            Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, directors,
employees and agents (collectively, the “Indemnified Parties”) for, from and
against, and shall be responsible for, any and all Damages of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against any of the
Indemnified Parties, in any way relating to or arising out of (i) the making or
holding or enforcement of the Loan by Lender or the administration of the
Transaction; (ii) ownership of the Note or the Mortgage (including, without
limitation, any tax on the making and/or recording of any of the Loan
Documents), or any interest in the Property or receipt of any rents or Revenues;
(iii) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (iv) any use, nonuse or condition in, on or about the Property any part
thereof or on adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (v) any failure on the part of Borrower to perform or
comply with any of the terms of the Loan Documents; (vi) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (vii) any failure of the Property
to comply with any Legal Requirements; (viii) any representation or warranty
made by Borrower in any of the Loan Documents being false or misleading in any
material respect as of the date such representation or warranty was made; (ix)
any claim by brokers, finders or similar persons claiming to be entitled to a
commission in connection with any lease or other transaction involving the
Property or any part thereof under any legal requirement or any liability
asserted against any Indemnified Party with respect thereto; and (x) any and all
claims and demands whatsoever that may be asserted against any Indemnified Party
by reason of any alleged obligations or undertakings on such party’s part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease, in each case, to the extent resulting, directly or indirectly, from any
claim (including any Environmental Claim) made (whether or not in connection
with any legal action, suit, or proceeding) by or on behalf of any Person;
provided, however, that no Indemnified Party shall have the right to be
indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)            Upon written request by any Indemnified Party, Borrower shall
defend such Indemnified Party (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals reasonably
approved by such Indemnified Party.  Notwithstanding the foregoing, any
Indemnified Party may, in the event of a conflict of interest, engage its own
attorneys and other professionals to defend or assist it (chosen at Lender’s
sole discretion), and, at the option of such Indemnified Party, its attorneys
shall control the resolution of any claim or proceeding.  Upon demand, Borrower
shall pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.
 
(c)            Any amounts payable to Lender by reason of the application of
this Section 5.18 shall be secured by the Mortgage and shall become immediately
due and payable and shall bear interest at the Default Rate from the date
Damages are sustained by the Indemnified Parties until paid.
 
(d)            The provisions of and undertakings and indemnification set forth
in this Section 5.18 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
 
5.19.         Nonbinding Consultation.  Lender shall have the right to consult
with and advise Borrower regarding significant business activities and business
and financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.
 
 
62

--------------------------------------------------------------------------------

 
 
5.20          Compliance with Encumbrances and Material Agreements.  Borrower
covenants and agrees as follows:


(i)             Borrower shall comply with all material terms, conditions and
covenants of each Material Agreement and each material Permitted Encumbrance,
including any reciprocal easement agreement, any declaration of covenants,
conditions and restrictions, and any condominium arrangements.


(ii)            Borrower shall promptly deliver to Lender a true and complete
copy of each and every notice of default received by Borrower with respect to
any obligation of such Borrower under the provisions of any such Material
Agreement and/or Permitted Encumbrance.


(iii)           Borrower shall deliver to Lender copies of any written notices
of default or event of default relating to any such Material Agreement and/or
Permitted Encumbrance served by such Borrower.


(iv)           After the occurrence of an Event of Default, so long as the Loan
is outstanding, Borrower shall not grant or withhold any material consent,
approval or waiver under any such Permitted Encumbrance without the prior
written consent of Lender.


(v)            Borrower shall deliver to each other party to any Permitted
Encumbrance and any Material Agreement notice of the identity of Lender and each
assignee of Lender of which such Borrower is aware if such notice is required in
order to protect Lender’s interest thereunder.
 
(vi)           Borrower shall enforce, short of termination thereof, the
performance and observance of each and every material term, covenant and
provision of each Material Agreements to be performed or observed, if any.
 
5.21          Prohibited Persons.  None of Borrower, Sponsor or any Person
owning a direct or indirect beneficial interest in Borrower or Sponsor shall (i)
knowingly conduct any business, or engage in any transaction or dealing, with
any Embargoed Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Embargoed Person, or (ii) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
13224.  Borrower shall deliver to Lender from time to time written certification
or other evidence as may be reasonably requested by Lender, confirming that (x)
none of Borrower, Sponsor nor, to Borrower’s knowledge, any Person owning a
direct or indirect beneficial interest in Borrower is an Embargoed Person and
(y) none of Borrower, Sponsor or, to Borrower’s knowledge, any Person owning a
direct or indirect beneficial interest in Borrower has knowingly engaged in any
business, transaction or dealings with a Embargoed Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Embargoed Person.
 
 
63

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
6.1.           Liens on the Property.  Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.
 
6.2.           Ownership.  Borrower shall not own any assets other than the
Property and related personal property and fixtures located therein or used in
connection therewith.
 
6.3.           Transfer.  Borrower shall not Transfer any Collateral, and no
equity interests in Borrower may be Transferred, in each case, other than in
compliance with Article II and other than the replacement or other disposition
of obsolete or non-useful personal property and fixtures in the ordinary course
of business, and Borrower shall not hereafter file a declaration of condominium
with respect to the Property.
 
6.4.           Debt.  Borrower shall not have any Debt, other than Permitted
Debt.
 
6.5.           Dissolution; Merger or Consolidation.  Neither Borrower nor, if
applicable, any Single-Purpose Equityholder shall dissolve, terminate,
liquidate, merge with or consolidate into another Person without first causing
the Loan to be assumed by a Qualified Successor Borrower pursuant to Section
2.2.
 
6.6.           Change in Business.  Borrower shall not make any material change
in the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.
 
6.7.           Debt Cancellation.  Borrower shall not cancel or otherwise
forgive or release any material claim or Debt owed to it by any Person, except
for adequate consideration or in the ordinary course of its business.
 
6.8.           Affiliate Transactions.  Borrower shall not enter into, or be a
party to, any transaction with any affiliate of Borrower, except on terms which
are no less favorable to Borrower than would be obtained in a comparable arm’s
length transaction with an unrelated third party.
 
 
64

--------------------------------------------------------------------------------

 
 
6.9.           Misapplication of Funds.  Borrower shall not (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit amounts to the Cash Management
Account as required by Section 3.1, or (c) misappropriate any security deposit
or portion thereof.
 
6.10.         Jurisdiction of Formation.  Borrower shall not change its
jurisdiction of formation without receiving Lender’s prior written consent and
promptly providing Lender such information and replacement Uniform Commercial
Code financing statements and legal opinions as Lender may reasonably request in
connection therewith.
 
6.11.         Modifications and Waivers.  Unless otherwise consented to in
writing by Lender:
 
 (i)            Borrower shall not amend, modify, terminate, renew, or surrender
any rights or remedies under any Lease, or enter into any Lease, except in
compliance with Section 5.7;
 
(ii)            Neither Borrower nor, if applicable, any Single-Purpose
Equityholder shall terminate, amend or modify its organizational documents
(including, without limitation, any operating agreement, limited partnership
agreement, by-laws, certificate of formation, certificate of limited partnership
or certificate of incorporation);
 
(iii)           Borrower shall not terminate, amend or modify the Approved
Management Agreement; and
 
(iv)           Borrower shall not amend, modify, surrender or waive any material
rights or remedies under, or enter into or terminate, or default in its
obligations under, any Material Agreement.
 
6.12.         ERISA.
 
(a)            Borrower shall not maintain or contribute to, or agree to
maintain or contribute to, or permit any ERISA Affiliate of Borrower to maintain
or contribute to or agree to maintain or contribute to, any employee benefit
plan (as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
 
(b)            Borrower shall not engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgage or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions.
 
6.13.        Alterations and Expansions.  During the continuance of any Trigger
Period or Event of Default, Borrower shall not perform or contract to perform
any capital improvements requiring Capital Expenditures that are not consistent
with the Approved Annual Budget.  Borrower shall not perform, undertake,
contract to perform or consent to any Material Alteration without the prior
written consent of Lender, which consent (in the absence of an Event of Default)
shall not be unreasonably withheld.  If Lender’s consent is requested hereunder
with respect to a Material Alteration, Lender may retain a construction
consultant to review such request and, if such request is granted, Lender may
retain a construction consultant to inspect the work from time to
time.  Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.
 
 
65

--------------------------------------------------------------------------------

 
 
6.14.         Advances and Investments.  Borrower shall not lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.
 
6.15.         Single-Purpose Entity.  Borrower shall not cease to be a
Single-Purpose Entity.  Borrower shall not remove or replace any Independent
Director without providing at least two Business Days’ advance written notice
thereof to Lender and the Rating Agencies.
 
6.16.         Zoning and Uses.   Borrower shall not do any of the following:
 
(i)             initiate or support any limiting change in the permitted uses of
the Property (or to the extent applicable, zoning reclassification of the
Property) or any portion thereof, seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) that would have a Material Adverse Effect on the Property, or use or
permit the use of the Property in a manner that would result in the use of the
Property becoming a nonconforming use under applicable land-use restrictions or
zoning ordinances or that would violate the terms of any Lease, Material
Agreement or Legal Requirement (and if under applicable zoning ordinances the
use of all or any portion of the Property is a nonconforming use, Borrower shall
not cause or permit such nonconforming use to be discontinued or abandoned
without the express written consent of Lender);
 
(ii)            consent to any modification, amendment or supplement to any of
the terms of, or materially default in its obligations under, any Permitted
Encumbrance;
 
(iii)           impose or consent to the imposition of any restrictive
covenants, easements or encumbrances upon the Property in any manner that
adversely affects in any material respect its value, utility or transferability;
 
(iv)           execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property;
 
(v)            amend or cause to be amended any Material Agreement in any manner
that might diminish (x) the value of the Property or (y) the rights of Borrower
or Lender thereunder, or terminate the same for any reason or purpose
whatsoever, in each case, without the prior written consent of Lender; or
 
 
66

--------------------------------------------------------------------------------

 
 
(vi)           permit or consent to the  Property’s being used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
 
6.17.         Waste.  Borrower shall not commit or permit any Waste on the
Property, nor take any actions that might invalidate any insurance carried on
the Property (and Borrower shall promptly correct any such actions of which
Borrower becomes aware).
 
ARTICLE VII
 
DEFAULTS
 
7.1.           Event of Default.  The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default which has occurred shall continue
unless and until waived by Lender in its sole discretion):
 
(a)            Payment.
 
(i)             Borrower shall default in the payment when due of any principal
or interest owing hereunder or under the Notes (including any mandatory
prepayment required hereunder); or
 
(ii)            Borrower shall default, and such default shall continue for at
least two Business Days after notice to Borrower that such amounts are owing, in
the payment when due of fees, expenses or other amounts owing hereunder, under
the Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
 
 (b)           Representations.  Any representation made by Borrower in any of
the Loan Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation which
itself contains a materiality qualifier, in any respect) as of the date such
representation was made.
 
(c)            Other Loan Documents.  Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby; or a default shall occur under any of the other
Loan Documents or Material Agreements, in each case, beyond the expiration of
any applicable cure period.
 
(d)            Bankruptcy, etc.
 
 
67

--------------------------------------------------------------------------------

 
 
(i)             Borrower or, if applicable, any Single-Purpose Equityholder
shall commence a voluntary case concerning itself under Title 11 of the United
States Code (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);
 
(ii)            Borrower or, if applicable, any Single-Purpose Equityholder
shall commence any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of creditors, dissolution, insolvency or similar law
of any jurisdiction whether now or hereafter in effect relating to Borrower or
such Single-Purpose Equityholder, or shall dissolve or otherwise cease to exist;
 
(iii)           there is commenced against Borrower or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other proceeding, which remains undismissed for a period of 90 days
after commencement;
 
(iv)           Borrower or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;
 
(v)            Borrower or, if applicable, any Single-Purpose Equityholder
suffers appointment of any custodian or the like for it or for any substantial
portion of its property and such appointment continues unchanged or unstayed for
a period of 90 days after commencement of such appointment;
 
(vi)           Borrower or, if applicable, any Single-Purpose Equityholder makes
a general assignment for the benefit of creditors; or
 
(vii)          any action is taken by Borrower or, if applicable, any
Single-Purpose Equityholder for the purpose of effecting any of the foregoing.
 
(e)            Change of Control.
 
(i)             A Prohibited Change of Control shall occur; or
 
(ii)            any party shall acquire more than 49% of the direct or indirect
equity interest in Borrower or a Single-Purpose Equityholder (even if not
constituting a Prohibited Change of Control) and Borrower shall fail to deliver
to Lender with respect to such new equityholder a new non-consolidation opinion
satisfactory to (A) prior to the occurrence of any Securitization of the Loan,
Lender (Lender’s approval of any such non-consolidation opinion which is in
substantially the form of the Nonconsolidation Opinion not to be unreasonably
withheld), and (B) at any time following any Securitization or series of
Securitizations of the Loan, each of the Rating Agencies rating such
Securitization or Securitizations.
 
 (f)            Equity Pledge; Preferred Equity.  Any direct or indirect equity
interest in or right to distributions from Borrower shall be subject to a Lien
in favor of any Person, or Borrower or any holder of a direct or indirect
interest in Borrower shall issue preferred equity (or debt granting the holder
thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted:
 
 
68

--------------------------------------------------------------------------------

 
 
(i)             any pledge of direct and indirect equity interests in and rights
to distributions from a Qualified Equityholder (including, without limitation, a
pledge by Sponsor of up to 49% of the direct equity interests in Borrower
pursuant to Section 2.3(c)); and
 
(ii)            the issuance of preferred equity interests in a Qualified
Equityholder.
 
(g)            Insurance.  Borrower shall fail to maintain in full force and
effect all Policies required hereunder.
 
(h)            ERISA; Negative Covenants.  A default shall occur in the due
performance or observance by Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI.
 
(i)             Legal Requirements.  If Borrower fails to cure properly any
violations of Legal Requirements affecting all or any portion of the Property
within 30 days after Borrower first receives written notice of any such
violations; provided, however, if any such violation is reasonably susceptible
of cure, but not within such 30 day period, then Borrower shall be permitted up
to an additional 90 days to cure such violation provided that Borrower commences
a cure within such initial 30 day period and thereafter diligently and
continuously pursues such cure.
 
(i)             Other Covenants.  A default shall occur in the due performance
or observance by Borrower of any term, covenant or agreement (other than those
referred to in subsections (a) through (i), inclusive, of this Section 7.1)
contained in this Agreement or in any of the other Loan Documents, except that
in the case of a default that can be cured by the payment of money, such default
shall not constitute an Event of Default unless and until it shall remain
uncured for 10 days after Borrower receives written notice thereof; and in the
case of a default that cannot be cured by the payment of money but is
susceptible of being cured within 30 days, such default shall not constitute an
Event of Default unless and until it remains uncured for 30 days after Borrower
receives written notice thereof, provided that within 5 days of its receipt of
such written notice, Borrower delivers written notice to Lender of its intention
and ability to effect such cure within such 30 day period; and if such
non-monetary default is not cured within such 30 day period despite Borrower’s
diligent efforts but is susceptible of being cured within 90 days of Borrower’s
receipt of Lender’s original notice, then Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of 90 days from Borrower’s receipt of Lender’s original notice, provided that
prior to the expiration of the initial 30 day period, Borrower delivers written
notice to Lender of its intention and ability to effect such cure prior to the
expiration of such 90 day period.
 
7.2.           Remedies.
 
(a)            During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Property (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in paragraph 7.1(d) shall occur,
then the Indebtedness shall immediately become due and payable without the
giving of any notice or other action by Lender.  Any actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)            If Lender forecloses on the Property, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the Property and the other
Loan Documents, it being understood and agreed by Borrower that Borrower is
liable for the repayment of all the Indebtedness; provided, however, that at the
election of Lender, the Notes shall be deemed to have been accelerated only to
the extent of the net proceeds actually received by Lender with respect to the
Property and applied in reduction of the Indebtedness.
 
(c)            During the continuance of any Event of Default (including an
Event of Default resulting from a failure to satisfy the insurance requirements
specified herein), Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default.  Lender may
enter upon any or all of the Property upon reasonable notice to Borrower for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Property or to foreclose the Mortgage or collect the
Indebtedness.  The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Mortgage and other Loan Documents and
shall be due and payable to Lender upon demand therefor.
 
(d)            Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.
 
7.3.           No Waiver.  No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by Lender
to be expedient.  A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.
 
7.4.          Application of Payments after an Event of
Default.  Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Property expenses.
 
 
70

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
CONDITIONS PRECEDENT
 
8.1.           Conditions Precedent to Closing.  This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):
 
(a)            Loan Documents.  Lender shall have received a duly executed copy
of each Loan Document.  Each Loan Document which is to be recorded in the public
records shall be in form suitable for recording.
 
(b)            Collateral Accounts.  Each of the Collateral Accounts shall have
been established with the Cash Management Bank and funded to the extent required
under Article III.
 
(c)            Opinions of Counsel.  Lender shall have received, in each case in
form and substance satisfactory to Lender, (i) a legal opinion with respect to
the laws of the state in which the Property is located, (ii) a bankruptcy
nonconsolidation opinion with respect to each Person owning at least a 49%
direct or indirect equity interest in Borrower, if applicable, any
Single-Purpose Equityholder and any affiliated property manager, and (iii) a
Delaware legal opinion.
 
(d)            Organizational Documents.  Lender shall have received all
documents reasonably requested by Lender relating to the existence of Borrower,
the validity of the Loan Documents and other matters relating thereto, in form
and substance satisfactory to Lender, including:
 
(i)             Authorizing Resolutions.  A certified copy of the resolutions
approving and adopting the Loan Documents to be executed by Borrower and
authorizing the execution and delivery thereof.
 
(ii)            Organizational Documents.  Certified copies of the
organizational documents of Borrower and, if applicable, any Single-Purpose
Equityholder (including any certificate of formation, certificate of limited
partnership, certificate of incorporation, operating agreement, limited
partnership agreement or by-laws), in each case together with all amendments
thereto.
 
(iii)           Certificates of Good Standing or Existence.  Certificates of
good standing or existence for Borrower and, if applicable, any Single-Purpose
Equityholder issued as of a recent date by its state of organization and by the
state in which the Property is located.
 
 
71

--------------------------------------------------------------------------------

 
 
(iv)           Recycled Entity Certificate.  A recycled entity certificate
acceptable to Lender, to the extent that Borrower was formed more than 60 days
prior to the date hereof.
 
(e)            Lease; Material Agreements.  Lender shall have received true and
complete copies of all Leases and all Material Agreements.


(f)             Lien Search Reports.  Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Property and
Borrower (including Borrower’s immediate predecessor, if any), such searches to
be conducted in such locations as Lender shall have requested.


(g)            No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.
 
(h)            No Injunction.  No Legal Requirement shall exist, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan or
the consummation of the Transaction.
 
(i)             Representations.  The representations in this Agreement and in
the other Loan Documents shall be true and correct in all respects on and as of
the Closing Date with the same effect as if made on such date.
 
(j)             Estoppel Letters.  Borrower shall have received and delivered to
Lender estoppel certificates in such form and substance as shall be satisfactory
to Lender from Tenants under all Major Leases and from Tenants occupying not
less than 75% of the remaining gross leasable area of the improvements on the
Property and responsible for not less than 75% of the remaining gross leasable
income from the improvements on the Property.
 
(k)            No Material Adverse Effect.  No event or series of events shall
have occurred which Lender reasonably believes has had or is reasonably likely
to have a Material Adverse Effect.
 
(l)             Transaction Costs.  Borrower shall have paid all transaction
costs (or provided for the direct payment of such transaction costs by Lender
from the proceeds of the Loan).
 
(m)           Insurance.  Lender shall have received certificates of insurance
on ACORD Form 25 for liability insurance and ACORD Form 28 for casualty
insurance, demonstrating insurance coverage in respect of the Property of types,
in amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement.  Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.
 
 
72

--------------------------------------------------------------------------------

 
 
(n)           Title.  Lender shall have received a marked, signed commitment to
issue, or a pro-forma version of, a Qualified Title Insurance Policy in respect
of the Property, listing only such exceptions as are reasonably satisfactory to
Lender.   If the Qualified Title Policy is to be issued by, or if disbursement
of the proceeds of the Loan are to be made through, an agent of the actual
insurer under the Qualified Title Policy (as opposed to the insurer itself), the
actual insurer shall have issued to Lender for Lender’s benefit a so-called
“Insured Closing Letter.”
 
(o)            Zoning.  Lender shall have received evidence reasonably
satisfactory to Lender that the Property is in compliance with all applicable
zoning requirements in the form of a zoning report.
 
(p)            Permits; Certificate of Occupancy.  Lender shall have received a
copy of all Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
 
(q)            Engineering Report.  Lender shall have received a current
Engineering Report with respect to the Property, which report shall be in form
and substance reasonably satisfactory to Lender.
 
(r)             Environmental Report.  Lender shall have received an
Environmental Report (not more than six months old) with respect to the Property
which discloses no material environmental contingencies with respect to the
Property.
 
(s)            Qualified Survey.  Lender shall have received a Qualified Survey
with respect to the Property in form and substance reasonably satisfactory to
Lender.
 
(t)             Appraisal.  Lender shall have obtained an Appraisal of the
Property satisfactory to Lender.
 
(u)            Consents, Licenses, Approvals, etc.  Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
 
(v)            Financial Information.  Lender shall have received financial
information relating to the Sponsor, Borrower and the Property which is
satisfactory to Lender.
 
(w)           Annual Budget.  Lender shall have received the 2010 Annual Budget
with respect to the Property.
 
(x)            Additional Matters.  Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender.  All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
 
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1.           Successors.  Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party.  All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
 
9.2.           GOVERNING LAW.
 
(A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TENNESSEE WITHOUT REGARD TO CHOICE OF LAW RULES.
 
 (B)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR THE
SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR
ENFORCEMENT OF A LIEN AGAINST THE PROPERTY OR THE RENTS) MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  BORROWER AND THE SPONSOR
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT  TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4.
 
9.3.           Modification, Waiver in Writing.  Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
 
9.4.           Notices.  All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section).  A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.
 
 
74

--------------------------------------------------------------------------------

 
 
If to Lender:
 
Goldman Sachs Commercial Mortgage Capital, L.P.
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: Michael Forbes
 
with copies to:
 
Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention:  Daniel Bennett and J. Theodore Borter


and
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
 
If to Borrower:
 
Glimcher MJC, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel
 
with a copy to:


Glimcher MJC, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio  43215
Attention:  Treasurer


9.5.  TRIAL BY JURY.  BORROWER AND THE SPONSOR, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND THE SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND THE SPONSOR.
 
 
75

--------------------------------------------------------------------------------

 
 
9.6.           Headings.  The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
9.7.           Assignment and Participation.
 
(a)            Except as explicitly set forth in Sections 2.1 and 2.2, Borrower
may not sell, assign or transfer any interest in the Loan Documents or any
portion thereof (including Borrower’s rights, title, interests, remedies, powers
and duties hereunder and thereunder).
 
(b)            Lender and each assignee of all or a portion of the Loan shall
have the right from time to time in its discretion to sell one or more of the
Notes or any interest therein (an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”).  Borrower agrees
reasonably to cooperate with Lender, at Lender’s request, in order to effectuate
any such Assignment or Participation.  In the case of an Assignment, (i) each
assignee shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be) and to be the sole Lender to
designate the account to which payments shall be made by Borrower to the Lenders
hereunder.  Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as agent for
Borrower, a register on which it shall enter the name or names of the registered
owner or owners from time to time of the Notes.  Borrower agrees that upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests (but, if applicable, with a notation thereon that
it is given in substitution for and replacement of an original Note or any
replacement thereof), and otherwise in the form of such Note, upon return of the
Note then being replaced.  The assigning Lender shall notify in writing each of
the other Lenders of any Assignment.  Each potential or actual assignee,
participant or investor in a Securitization, and each Rating Agency, shall be
entitled to receive all information received by Lender under this
Agreement.  After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee.  Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment.
 
 
76

--------------------------------------------------------------------------------

 
 
(c)            Borrower shall cooperate with Lender in effecting any bifurcation
of the Notes, Assignment, Participation or Securitization.  Borrower shall
execute such notes, modifications and other agreements, and provide such
information, legal opinions and documents relating to Borrower, any
Single-Purpose Equityholder, Sponsor, the Property and any Tenants as Lender may
reasonably request in connection with such Assignment, Participation or
Securitization, all at Lender’s expense, except for Borrower’s legal fees and
the costs of forming, maintaining and administering additional borrower entities
(including, without limitation, fees paid to Independent Directors) to
accommodate any such bifurcation of the Notes, Assignment, Participation or
Securitization.  Borrower shall make available to Lender all information
concerning its business and operations that Lender may reasonably
request.  Subject to Section 9.24, it is understood that the information
provided by Borrower to Lender may ultimately be disclosed to actual or
potential assignees, participants and/or pledgees, and may be incorporated into
the offering documents for a Securitization, and thus various investors may also
see some or all of the information.  Lender, all such potential assignees,
participants and/or pledgees and all of their respective advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Borrower, and Borrower hereby indemnifies Lender as to any Damages
that arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such information or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information, or in light of the circumstances under which
they were made, not misleading.
 
(d)            If, pursuant to this Section 9.7, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Lender either
Form W-8BEN or Form W-8ECI or any other form in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably
requested in order to establish an exemption from, or reduction in the rate of,
U.S. withholding tax upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.
 
9.8.           Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
 
77

--------------------------------------------------------------------------------

 
 
9.9.           Preferences.  Lender shall have no obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the obligations of Borrower pursuant to this Agreement, the Notes or
any other Loan Document.  Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder and under the Loan Documents.  To the
extent Borrower makes a payment or payments to Lender, which payment or proceeds
or any portion thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or portion thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.
 
9.10.         Remedies of Borrower.  If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement, the Notes, the Mortgage or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment.  Without in
any way limiting the foregoing, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for direct, special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
9.11.         Offsets, Counterclaims and Defenses.  All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims.  Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness.  Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to the Loan.
 
9.12.         No Joint Venture.  Nothing in this Agreement is intended to create
a joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in the Property
other than that of mortgagee or lender.
 
9.13.         Conflict; Construction of Documents.  In the event of any conflict
between the provisions of this Agreement and the provisions of the Notes, the
Mortgage or any of the other Loan Documents, the provisions of this Agreement
shall prevail.
 
 
78

--------------------------------------------------------------------------------

 
 
9.14.         Brokers and Financial Advisors.  Borrower and Sponsor each
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement.  Borrower and Sponsor each agree,
jointly and severally, to indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement.  The provisions of this Section 9.14 shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
 
9.15.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
 
9.16.         Estoppel Certificates.  Borrower agrees at any time and from time
to time, to execute, acknowledge and deliver to Lender, within five Business
Days after receipt of Lender’s written request therefor, a statement in writing
setting forth (A) the Principal Indebtedness, (B) the date on which installments
of interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Mortgage
and the other Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification, (E)
that neither Borrower nor, to Borrower’s knowledge, Lender, is in default under
the Loan Documents (or specifying any such default), and (F)  that all Leases
are in full force and effect and have not been modified (except in accordance
with the Loan Documents), (G) whether or not any of the Tenants under the Leases
are in material default under the Leases (setting forth the specific nature of
any such material defaults) and (H) such other matters as Lender may reasonably
request.  Any prospective purchaser of any interest in a Loan shall be permitted
to rely on such certificate.
 
9.17.         Payment of Expenses; Mortgage Recording Taxes.  Borrower shall
reimburse Lender upon receipt of written notice from Lender for (i) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisal, the
Engineering Report, the Qualified Title Insurance Policy, the Qualified Survey,
the Environmental Report and any other third-party diligence materials; (ii) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) monitoring Borrower’s ongoing performance of
and compliance with Borrower’s agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including confirming compliance with environmental
and insurance requirements, (B) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or by Lender, (C) filing,
registration or recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents (including, without limitation, the
filing, registration or recording of any instrument of further assurance) and
all federal, state, county and municipal, taxes (including, without limitation,
if applicable, intangible taxes), duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Loan
Documents, any mortgage supplemental thereto, any security instrument with
respect to the Collateral or any instrument of further assurance, (D) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents
or any Collateral, and (E) the satisfaction of the Rating Condition required or
requested by Borrower hereunder; and (iii) all actual out-of-pocket costs and
expenses (including, if the Loan has been securitized, special servicing fees)
incurred by Lender (or any of its affiliates) in connection with the enforcement
of any obligations of Borrower, or a Default by Borrower, under the Loan
Documents, including any actual or attempted foreclosure, deed-in-lieu of
foreclosure, refinancing, restructuring or workout and any insolvency or
bankruptcy proceedings (including any applicable transfer taxes).
 
 
79

--------------------------------------------------------------------------------

 
 
9.18.         No Third-Party Beneficiaries.  This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.  All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof, and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.
 
9.19.         Recourse.
 
(a)            Except as expressly set forth in this Section 9.19, in Section
1.4(a), in Section 5.18, in Section 9.14, in the Environmental Indemnity
Agreement and in the Cooperation Agreement, the Loan shall not be recourse to
Borrower.  In addition, no recourse shall be had for the Loan against any other
Person, including any affiliate of Borrower or any officer, director, partner or
equityholder of Borrower or any such affiliate, unless expressly set forth in a
Loan Document or other written agreement to which such Person is a party.
 
(b)            Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19 and the Sponsor
under the Guaranty) resulting from or arising out of any of the following (the
“Indemnified Liabilities”), which Indemnified Liabilities shall be guaranteed by
Sponsor pursuant to the Guaranty:
 
 
80

--------------------------------------------------------------------------------

 
 
(i)             any intentional or grossly negligent physical Waste with respect
to the Property committed or permitted by Borrower, the Sponsor or any of their
respective affiliates;
 
(ii)            any fraud, willful misconduct or intentional misrepresentation
committed by Borrower, the Sponsor or any of their respective affiliates;
 
(iii)           the misappropriation or misapplication by Borrower, the Sponsor
or any of their respective affiliates of any funds (including misappropriation
or misapplication of Revenues, security deposits and/or Loss Proceeds and the
violation of the last sentence of Section 5.7(d));
 
(iv)           any voluntary Debt if and to the extent prohibited hereunder (for
these purposes, Debt will be regarded as voluntary if either incurred
voluntarily or if not repaid by Borrower from available cash flow);
 
(v)            any breach by Borrower or the Sponsor of any representation or
covenant regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;
 
(vi)           any presence of mold on the Property arising due to Borrower’s
failure to maintain the Property in accordance with the Loan Documents;
 
(vii)          the failure to pay or maintain the Policies or pay the amount of
any deductible required thereunder following a Casualty or other insurance
claim;
 
(viii)         removal of personal property from the Property during or in
anticipation of an Event of Default, unless replaced with personal property of
the same utility and of the same or greater value and utility;
 
(ix)           any fees or commissions paid by Borrower to any affiliate in
violation of the terms of this Agreement;
 
(x)            any bankruptcy of Borrower, provided that, for the purpose of
this clause (x) “Damages” shall be limited to the amount by which such costs and
expenses exceed the costs and expenses Lender would have incurred in an
uncontested foreclosure on the Property (for the avoidance of doubt, the
recourse described in this clause (x) shall be in addition to the full recourse
for bankruptcy described below); and
 
(xi)           any amounts owed by Borrower from time to time pursuant to
Section 5.14(b).
 
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, upon (i) any Transfer of Collateral, voluntary
or collusive Lien on Collateral, or Prohibited Change of Control, (ii) the
occurrence of any filing by Borrower under the Bankruptcy Code or any joining or
colluding by Borrower or any of its affiliates (including Sponsor) in the filing
of an involuntary case in respect of Borrower under the Bankruptcy Code or (iii)
the failure of Borrower to be, and to at all times have been, a Single-Purpose
Entity.
 
 
81

--------------------------------------------------------------------------------

 
 
9.20.         Right of Set-Off.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, Lender may from time to time, without presentment, demand, protest or
other notice of any kind (all of such rights being hereby expressly waived),
set-off and appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by Lender (including branches,
agencies or affiliates of Lender wherever located) to or for the credit or the
account of Borrower against the obligations and liabilities of Borrower to
Lender hereunder, under the Notes, the other Loan Documents or otherwise,
irrespective of whether Lender shall have made any demand hereunder and although
such obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.
 
9.21.         Exculpation of Lender.  Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports which are
contemplated in the Loan Documents.  Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
 
9.22.         Servicer.  Lender may delegate any and all rights and obligations
of Lender hereunder and under the other Loan Documents to the Servicer upon
notice by Lender to Borrower, whereupon any notice or consent from the Servicer
to Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.
 
9.23.         No Fiduciary Duty.  Borrower acknowledges that Lender and its
affiliates (collectively, solely for purposes of this paragraph, the “Lending
Parties”) may have economic interests that conflict with those of Borrower, its
stockholders and/or its affiliates.  Borrower agrees that nothing in this
Agreement, the other Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lending Party, on the one hand, and Borrower, its stockholders or
its Affiliates, on the other.  Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lending Parties, on the one hand, and Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lending Party has assumed an advisory or fiduciary responsibility in
favor of Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lending Party has advised, is currently advising or will advise Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lending Party is acting solely as principal and not as the agent or
fiduciary of Borrower, its management, stockholders, creditors or any other
Person.  Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Borrower agrees that it will not
claim that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, in connection with
such transaction or the process leading thereto.
 
 
82

--------------------------------------------------------------------------------

 
 
9.24          Disclosure of Borrower Information.  Lender shall have the right
to disclose any and all information provided to Lender by Borrower or Sponsor
regarding Borrower, Sponsor, the Loan and the Property (i) to affiliates of
Lender and to Lender’s agents and advisors, (ii) to any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer, participation or Securitization of all or any portion of
the Loan or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations, in each case, to the
extent reasonably required by such Person, (iii) to any Rating Agency in
connection with a Securitization or as otherwise required in connection with a
disposition of the Loan, (iv) to any Person necessary or desirable in connection
with the exercise of any remedies hereunder or under any other Loan Document,
(v) to any governmental agency or representative thereof or by the National
Association of Insurance Commissioners or pursuant to legal or judicial process
and (vi) in any Disclosure Document (as defined in the Cooperation
Agreement).  In addition, Lender may disclose the existence of this Agreement
and the information about this Agreement to market data collectors, similar
services providers to the lending industry, and service providers to Lender in
connection with the administration and management of this Agreement and the
other Loan Documents.  Each party hereto (and each of their respective
affiliates, employees, representatives or other agents) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions and other
tax analyses) that are provided to any such party relating to such tax treatment
and tax structure.  For the purpose of this Section 9.24, “tax structure” means
any facts relevant to the federal income tax treatment of the Transaction but
does not include information relating to the identity of any of the parties
hereto or any of their respective affiliates.
 
9.25.         PATRIOT Act Records.  Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Sponsor, which
information includes the name and address of Borrower and Sponsor and other
information that will allow Lender to identify Borrower or Sponsor in accordance
with the PATRIOT Act.
 
9.26          Prior Agreements.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY
INDEMNIFICATIONS,  FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN
SHALL SURVIVE THE CLOSING).
 
 
83

--------------------------------------------------------------------------------

 
 
9.27          Publicity.  If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials.  Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material.  Sponsor and Glimcher Realty Trust shall have the right to
issue a press release (subject to Lender’s prior written approval, to the extent
such press release names Lender or any of its affiliates) and file an 8k with
the Security and Exchange Commission in order to comply with legal requirements
applicable to Sponsor and its affiliates.
 
 
84

--------------------------------------------------------------------------------

 
 

Lender and Borrower are executing this Agreement as of the date first above
written.
 

 
BORROWER:
 
GLIMCHER MJC, LLC,
a Delaware limited liability company
 
By:  Johnson City Venture, LLC,
        a Delaware limited liability company,
        its sole member
 
        By:  Glimcher Johnson City, Inc.,
                a Delaware corporation,
                its Managing Member
 
               By:   /s/ George A. Schmidt
                        George A. Schmidt
                        Executive Vice President
                        Chief Investment Officer

 
[Signatures continue on following page.]
 
 
85

--------------------------------------------------------------------------------

 
 

 
LENDER:
 
GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership
 
By:  _______________________________
        Name:
        Title:

 
 
86

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Organizational Chart
 
 
87

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Tenant Notice


[BORROWER’S LETTERHEAD]


 
April __ , 2010
 
VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED


[Tenant name & address]
 
 
Re:
DBA Name

 
The Mall at Johnson City

 
Johnson City, Tennessee (the "Property")



Dear Tenant:


Please be advised that effective as of the date of this Notice, in connection
with a refinancing of the mortgage on the above-referenced Property, Johnson
City Venture, LLC has transferred ownership of the Property to a newly formed
subsidiary, GLIMCHER MJC, LLC, and GLIMCHER MJC, LLC is now your new landlord
(“Landlord”).  You are further advised that Landlord has granted a mortgage in
favor of GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited
partnership (together with its successors and assigns "Lender") on the
above-referenced Property in which you are a tenant.  Pursuant to the mortgage,
the Landlord has granted a security interest in favor of Lender in the leases
relating to the Property and all rents, additional rent and all other monetary
obligations to Landlord thereunder (collectively, "Rent").  The Landlord hereby
irrevocably instructs and authorizes you to disregard any and all previous
notices sent to you in connection with Rent and hereafter to deliver all Rent to
the following new address:


Glimcher MJC, LLC
L-1953
Columbus, OH 43260


All checks should be made payable to “Glimcher MJC, LLC”.


These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Landlord and Lender or the Servicer.
 
 
88

--------------------------------------------------------------------------------

 


You are hereby further advised that the Property will continue to be managed by
Glimcher Properties Limited Partnership, as property manager.  In accordance
with the terms of your lease, copies of all future notices to Landlord should be
sent to:


Glimcher MJC, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel
 
Also, in accordance with the provisions of your lease, please send an updated
Certificate of Insurance naming the Landlord (Glimcher MJC, LLC) as Holder and
additional insured; as well as naming the property manager (Glimcher Properties
Limited Partnership) as additional insured parties.  The Certificate of
Insurance should be sent to Landlord, Attention: Risk Management, at the address
above with a copy also being sent to the Property office at the Mall at Johnson
City.


Enclosed is a copy of an IRS W-9 form certifying the Federal Tax ID number for
Glimcher MJC, LLC, as well as a blank gross sales reporting form, with
instructions, for future use.  Please forward these items to the appropriate
personnel of your company.


If you have any questions or need any additional information, please feel free
to contact the management office at (614) 621-9000.
 
JOHNSON CITY VENTURE, LLC,
a Delaware limited liability company
   
GLIMCHER MJC, LLC,
a Delaware limited liability company
           
By: Glimcher Johnson City, Inc.,
       a Delaware corporation,
       its managing member
   
By: Johnson City Venture, LLC,
       a Delaware limited liability company,
       its sole member
           
By: ______________________________
       George A. Schmidt
       Executive Vice President
   
By: Glimcher Johnson City, Inc.,
       a Delaware corporation,
       its managing member
           
 
   
By: _____________________________
 
 
   
       George A. Schmidt
       Executive Vice President
 
Enclosures:
 
               (1)           Copy of IRS Form W-9      (2)           Blank Gross
Sales Reporting Form  

 
 
89

--------------------------------------------------------------------------------

 
 
Schedule A
 
Property
 


 
PARCEL I


Land located in the City of Johnson City, County of Washington, State of
Tennessee, more particularly described as follow:


BEGINNING AT an iron rod in the Westerly line of North Roan Street where
said  line is intersected by the Southern line of the property of North Roan
Building, Inc., as described in Deed of record in Book 351, Page 47, in the
Register's Office of the said County, thence with the Southwesterly line of said
North Roan Street South 21 degrees, 13 minutes, 54 seconds east, 555.47 feet to
the Northeastern most corner of the property of First Tennessee Bank and Trust
Company as described in the Deed of record in Deed Book 478, Page 188, in the
aforesaid Register's Office; thence with said First Tennessee Bank and Trust
Company property South 85 degrees, 12 minutes, 24 seconds West, 281.46 feet to
an iron rod marking the Northwestern corner of said First Tennessee Bank and
Trust Company property; thence with the Western line of said Bank property and
continuing along the Western terminus of Mall Street (public) South 21 degrees,
13 minutes, 00 seconds East, a total distance of 344.24 feet to an iron rod;
thence with Southern lines of Mall Street (public) the following two courses (1)
Northeastwardly in a curve to the right; said curve having a radius of 25.00
feet, an arc length of 39.27 feet to an iron rod; (2) North 68 degrees, 47
minutes, 00 seconds East, 15.37 feet to an iron rod in the Northern lines of
that property of General Mills Restaurant Group, Inc. described in Deed Book
559, Page 636, in the aforesaid Register's Office; thence along the Western
lines of said General Mills property the following courses and dimensions: (1)
Southwestwardly in a curve to the left, said curve having an arc length of 43.03
feet, a radius of 25.00 feet; (2) South 29 degrees, 51 minutes, 00 seconds East,
62.27 feet; (3) South 21 degrees, 13 minutes, 00 seconds East, 265.00 feet; (4)
curve to the left having a length of 62.83 feet with a radius of 40.00 feet all
to a point in the Western line of Mockingbird Lane (60' R.O.W., Public): thence
with the Northwesterly 1ine of said Mockingbird Lane (public) the following two
courses and dimensions: (1) South 68 degrees, 47 minutes, 00 seconds West, 31.39
feet to an iron rod; (2) South 48 degrees, 25 minutes, 03 seconds West, 1034.84
feet to an iron rod in the Northeasterly line of that property of David H.
Walker (now or formerly) as conveyed by Deed of record in Deed Book 389, Page
513, in the aforesaid Register's Office; thence with said Walker's Northeastern
line North 41 degrees, 35 minutes, 00 seconds West, 770.00 feet to a iron rod
marking Walker's Northeastern or Northernmost corner; the same lying in the
Southeastern line of that property conveyed to 2020 Northpark Ltd. as recorded
in Deed Book 594, Page 115, in the aforesaid Register's Office; thence with
Southeastern, Northeastern, Northern and Northwestern lines of said 2020
Northpark Ltd., property the following four courses and dimensions: (1) North 48
degrees, 25 minutes, 00 seconds East, 68.00 feet to an iron rod; (2) North 38
degrees, 47 minutes, 20 seconds West, 137.19 feet; (3) South 83 degrees, 23
minutes, 57 seconds West, 262.18 feet to an iron rod; (4) South 48
 
 
90

--------------------------------------------------------------------------------

 
 
degrees, 28 minutes, 18 seconds West, 45.77 feet; all to an iron rod in the
Northeastern line of that property conveyed to Glenn E. Mize, et al, by Deed of
record in Deed Book 384,
Page 117, in the aforesaid Register's Office; thence North 41 degrees, 39
minutes, 36 second West along said Mize line and continuing with the
Northeastern line of North Side Subdivision as shown by plat of record in Plat
Book 3, Page 118, in the aforesaid Register's office a total distance of 337.30
feet to an iron pipe corner of the property conveyed to Thomas Rowan by Deed of
record in Deed Book 334, Page 351, in the aforesaid Register’s Office and the
property conveyed to D.E. Taylor by Deed of record in Deed Book 368, Page 332,
in the aforesaid Register's Office; thence North 38 degrees, 15 minutes, 04
seconds East with the Southeasterly lines of Bralley Addition (not recorded)
said lines also being the Southeastern 1ines of the property of said Thomas
Rowan, the Southeastern Terminus of Ivy Lane, and the property conveyed to
Carroll Ann Rohrssen by Deed of record in Deed Book 578, Page 629, in the
aforesaid Register's Office, a total distance of 399.02 feet to a planted stone;
Thence North 30 degrees, 41 minutes, 30 seconds West, with Northeasterly line of
said Rohrssen and continuing with the Northeasterly lines of the property
conveyed to Jerry Mooney by Deed of record in Deed Book 490, Page 150 in the
aforesaid Register's office and the property conveyed to Michael Bashor by Deed
of record in Deed Book 522, Page 603, in the aforesaid Register's Office, a
total distance of 372.18 feet to an iron rod lying in the present Southeastern
line of said Sunset Drive as established by Deed of Confirmation recorded in
Deed Book 710, Page 568, in the aforesaid Register's  office. Thence along said
lines of Sunset Drive the following three courses and dimensions: (1) North 40
degrees, 39 minutes, 25 seconds East, 295.47 feet to an iron rod; (2) North 37
degrees, 47 minutes, 42 seconds East, 255.33 feet to an iron rod: (3) around a
curve to the right with a radius of 35.00 feet, an arc length of 51.90 feet to
an iron rod, said iron rod being at the intersection of Sunset Drive and
Southern lines of Mountcastle Drive; thence with said lines of Mountcastle Drive
the following two courses; (1) South 57 degrees, 14 minutes, 12 seconds East,
130.74 feet to an iron rod; (2) a curve to the left having a length of 198.76
feet, a radius of 612.96 feet to the Northwestern most corner of that property
described in Boundary and Encroachment Agreement between Johnson City Mall
Associates and Walter L. Harber found of record on Roll 85, Image 2162, in
aforesaid Register's Office; thence along the Western lines of said Agreement
the following three courses and dimensions: (1) South 34 degrees, 00 minutes, 38
seconds West, 55.52 feet; (2) South 27 degrees, 41 minutes, 42 seconds West,
65.17 feet; (3) South 16 degrees, 37 minutes, 38 seconds West, 38.24 feet all to
the Southernmost corner of that property conveyed to Walter A. Harber by Deed of
record in Deed Book 676, Page 41, Thence North 68 degrees, 37 minutes, 07
seconds East, along the Southeastern most line of said Harber property 364.74
feet to a point in the Southern or Southeastern line of aforesaid Mountcastle
Drive; thence Northeasterly along said line of Mountcastle Drive in a curve to
the left having a radius of 612.96 feet, an arc length of 110.87 feet to a
concrete monument; thence continuing along said line of Mountcastle Drive North
68 degrees, 37 minutes, 08 seconds East, 108.05 feet to an iron rod in the
Westernmost corner of that property conveyed to Fred Leonard by Deed of record
in Deed Book 601, Page 202, an arc of the aforesaid Register's Office; thence
South 23 degrees, 59 minutes, 56 seconds East with said Leonard's Southwestern
line 165.93 feet to the Southwestern corner thereof; thence North 68 degrees, 42
minutes, 40 seconds East, along Leonard's Southeastern 1ine and continuing along
the Southeastern line of afore described  North Roan Street Building Inc.
property a total distance of 367.71 feet to the point of Beginning, all as shown
on a Survey by David W. Barnes, Tenn. Reg. Land Surveyor No. 270, dated October
10, 1996, last revised May 16, 2000.
 
 
91

--------------------------------------------------------------------------------

 


(Note: Any reference to acreage or square footage is for informational purposes
only)
 
PARCEL II


Together with those rights and easements constituting rights in real property
created defined and limited by that certain Reciprocal Easement Agreement by and
between Provident Life and Accident Insurance Company, a Tennessee corporation
and Cox-Valley Associates, a Tennessee partnership, dated October 8, 1982 and
recorded October 8, 1982 in Miscellaneous Book 107, Page 174, amended by
Amendment to Reciprocal Easement Agreement by and between Provident Life and
Accident Insurance Company, a Tennessee corporation and Cox-Valley Associates, a
Tennessee partnership, recorded December 27, 1982 in Miscellaneous Book 108,
Page 632, both in the Register's Office of Washington County, Tennessee.


PARCEL III


Together with those rights and easements constituting rights in real property
created defined and limited by that certain Access Easement by and between
Independent’s J-C, Inc., a Tennessee corporation, Johnson City Mall, a Tennessee
general partnership, North Roan Street Building, Inc., a Tennessee corporation
and The Hamilton National Bank of Johnson City, a national banking corporation,
dated September 16, 1970 and recorded in Miscellaneous Book 58, Page 62, in the
Register's Office of  Washington County, Tennessee.


PARCEL IV


Together with those rights and easements constituting rights in real property
created defined and limited by that certain Cross Easement Agreement by and
between Johnson City Mall Associates, a Delaware general partnership and First
Tennessee Bank National Association, a national banking corporation, dated June
24, 1991 and recorded July 11, 1991 in Miscellaneous Book 174, Page 259, in the
Register’s Office of Washington County, Tennessee.


AND BEING the same property conveyed by Special Warranty Deed by and between
Johnson City Mall Associates and Johnson City Venture, LLC, dated November 15,
1996 and recorded November 15, 1996 in Roll 102, Image 1065, in the Register’s
Office, Tennessee.


The above description being also described as the following legal description
prepared by Gregory W. Maxwell, a Professional Land Surveyor of Civil &
Environmental Consultant’s Inc.:


LAND LOCATED IN THE CITY OF JOHNSON CITY, COUNTY OF WASHINGTON, STATE OF
TENNESSEE, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
 
92

--------------------------------------------------------------------------------

 


BEGINNING AT A PK NAIL IN A SIDEWALK, SAID POINT BEING AT THE SOUTHEAST CORNER
OF THE PROPERTY OF NORTH ROAN STREET BUILDING, INC. AS OF RECORD ON ROLL 351,
IMAGE 47, IN THE REGISTER’S OFFICE OF WASHINGTON COUNTY, TENNESSEE,
(HEREINAFTER: “ROWC”), THENCE WITH THE SOUTHWESTERLY LINE OF SAID NORTH ROAN
STREET, SOUTH 2347'19" EAST, A DISTANCE OF 555.51 FEET TO AN "X" MARK IN A
CONCRETE SIDEWALK AT THE NORTHEAST CORNER OF THE PROPERTY OF FIRST TENNESSEE
BANK AS OF RECORD IN DEED BOOK 478, PAGE 188, ROWC; THENCE WITH THE FIRST
TENNESSEE BANK PROPERTY, SOUTH 8238'55" WEST, A DISTANCE OF 281.48 FEET TO A PK
NAIL AT THE NORTHWEST CORNER OF SAID FIRST TENNESSEE BANK; THENCE WITH THE
WESTERN LINE OF SAID BANK PROPERTY AND CONTINUING ALONG THE WESTERN TERMINUS OF
MALL STREET (PUBLIC), SOUTH 2346'25" EAST, A DISTANCE OF 344.27 FEET TO A PK
NAIL; THENCE WITH THE SOUTHERN LINE OF MALL STREET THE FOLLOWING TWO COURSES:
(1) NORTHEASTERLY WITH A CURVE TO THE RIGHT HAVING A RADIUS OF 25 FEET, AN ARC
LENGTH OF 39.27 FEET, AND BEING SUBTENDED BY A CHORD WHICH BEARS NORTH 2113'35"
EAST, A DISTANCE OF 35.35 FEET TO AN IRON PIN; (2) NORTH 66 15'03" EAST, A
DISTANCE OF 15.37 FEET TO AN IRON PIN IN THE NORTHERN LINE OF PROPERTY OF
GENERAL MILLS RESTAURANT GROUP INC. AS OF RECORD IN DEED BOOK 559, PAGE 636,
ROWC; THENCE ALONG THE WESTERN LINES OF SAID GENERAL MILLS PROPERTY THE
FOLLOWING FOUR COURSES: (1) SOUTHWESTERLY ALONG A CURVE TO THE LEFT, HAVING A
RADIUS OF 24.95 FEET; AN ARC LENGTH OF 42.94 FEET, AND BEING SUBTENDED BY A
CHORD WHICH BEARS SOUTH 1654'23" WEST, A DISTANCE OF 37.83 FEET TO AN IRON PIN
(2) THENCE SOUTH 3223'24" EAST A DISTANCE OF 62.29 FEET TO AN IRON PIN, (3)
THENCE SOUTH 2345'24" EAST, A DISTANCE OF 265.07 FEET TO AN IRON PIN, (4)
THENCE WITH A CURVE TO THE LEFT, HAVING A RADIUS OF 39.93 FEET, AN ARC LENGTH OF
62.72 FEET, AND BEING SUBTENDED BY A CHORD WHICH BEARS SOUTH 6858'03" EAST, A
DISTANCE OF 56.47 FEET TO AN IRON PIN IN THE NORTHERN LINE OF MOCKINGBIRD LANE
(60' R.O.W., PUBLIC); THENCE WITH THE NORTHERLY LINE OF SAID MOCKINGBIRD LANE
THE FOLLOWING TWO COURSES: (1) SOUTH 6613'36" WEST, A DISTANCE OF 31.40 FEET TO
A PK NAIL; (2) THENCE SOUTH 4551'39" WEST, A DISTANCE OF 1,035.06 FEET TO AN
IRON PIN IN THE NORTHEASTERLY LINE OF PROPERTY OF GLIMCHER DEVELOPMENT
CORPORATION AS OF RECORD IN ROLL 524, IMAGE 1403, ROWC; THENCE WITH SAID
GLIMCHER NORTHEASTERLY LINE, NORTH 4407'30" WEST, A DISTANCE OF 769.77 FEET TO
AN IRON PIN AT THE NORTHEAST CORNER OF SAID GLIMCHER AND BEING IN THE SOUTHERLY
LINE OF PROPERTY OF JIMMY R. LEWIS AS OF RECORD ON ROLL 194, IMAGE 1076, ROWC;
THENCE WITH THE SOUTHERLY, EASTERLY AND NORTHERLY LINES OF SAID LEWIS THE
FOLLOWING FOUR COURSES: (1) NORTH 4550'08" EAST, A DISTANCE OF 68.02 FEET TO AN
IRON PIN; (2) THENCE NORTH 4122' 12" WEST, A DISTANCE OF 137.24 FEET TO A PK
NAIL IN ASPHALT PAVEMENT; (3) THENCE SOUTH 8049'05" WEST, A DISTANCE OF 262.27
FEET TO AN IRON PIN; (4) THENCE SOUTH 4554'45" WEST, A DISTANCE OF 45.78 FEET
TO AN IRON PIN IN THE NORTHEASTERLY LINE OF PROPERTY OF THE GUMCHER DEVELOPMENT
CORPORATION, L.P. AS OF RECORD ON ROLL 522, IMAGE 1392, ROWC; THENCE NORTH
4430'20" WEST, A DISTANCE OF 120.63 FEET TO AN IRON PIN AT THE NORTHEAST CORNER
OF SAID GLIMCHER AND AT THE SOUTHEAST CORNER OF PROPERTY OF WALTER E. SAYLOR AS
OF RECORD ON
 
 
93

--------------------------------------------------------------------------------

 
 
ROLL 68, IMAGE 1106, ROWC; THENCE NORTH 4401'33" WEST, A DISTANCE OF 216.66
FEET TO AN IRON PIN FOUND AT THE SOUTHWEST CORNER OF PROPERTY OF THOMAS H. ROWAN
AS OF RECORD IN DEED BOOK 334, PAGE 351, ROWC; THENCE WITH THE SOUTHERLY LINES
OF BRALLEY ADDITION (NOT RECORDED) AND SAID ROWAN AND THE SOUTHERLY TERMINUS OF
IVY LANE, AND THE SOUTHERLY LINE OF CAROLANN M. ROHRSSEN PROPERTY AS OF RECORD
IN DEED BOOK 578, PAGE 629, ROWC; NORTH 3543'23" EAST, A DISTANCE OF 399.06
FEET TO A PLANTED STONE AT THE SOUTHEAST CORNER OF SAID ROHRSSEN; THENCE WITH
THE EASTERLY LINE OF ROHRSSEN, THE EASTERLY LINE OF PROPERTY OF SUSAN M. KANE AS
OF RECORD ON ROLL 248, IMAGE 2330, ROWC AND THE EASTERLY LINE OF PROPERTY OF
MICHAEL P. BASHOR, AS OF RECORD IN DEED BOOK 546, PAGE 2133, ROWC, NORTH
3316'09" WEST, A DISTANCE OF 372.29 FEET TO AN IRON PIN AT THE NORTHEAST CORNER
OF SAID BASHOR AND IN THE SOUTHERLY LINE OF SUNSET DRIVE; THENCE WITH THE
SOUTHERLY LINE OF SUNSET DRIVE THE FOLLOWING THREE COURSES: (1) NORTH 3805'40"
EAST, A DISTANCE OF 295.42 FEET TO AN IRON PIN; (2) THENCE NORTH 35 13'57"
EAST, A DISTANCE OF 255.28 FEET TO AN IRON PIN; (3) THENCE WITH A CURVE TO THE
RIGHT, HAVING A RADIUS OF 35.01 FEET, AN ARC LENGTH OF 51.92 FEET. AND BEING
SUBTENDED BY A CHORD WHICH BEARS NORTH 7744'22" EAST, A DISTANCE OF 47.29 FEET
TO AN IRON PIN AT THE INTERSECTION OF SUNSET DRIVE AND THE SOUTHWESTERLY LINE OF
MOUNTCASTLE DRIVE (80' PUBLIC R.O.W.); THENCE WITH THE SOUTHWESTERLY LINE OF
MOUNTCASTLE DRIVE THE FOLLOWING TWO COURSES: (1) SOUTH 5946'35" EAST, A
DISTANCE OF 130.78 FEET TO AN IRON PIN; (2) THENCE WITH A CURVE TO THE LEFT
HAVING A RADIUS OF 613.15 FEET, AN ARC LENGTH OF 198.82 FEET, AND BEING
SUBTENDED BY A CHORD WHICH BEARS SOUTH 6903'57" EAST, A DISTANCE OF 197.95 FEET
TO AN IRON PIN AT THE NORTHERLY CORNER OF PROPERTY OF IMMOBILIA PROPERTIES AS OF
RECORD ON ROLL 613, IMAGE 762, ROWC; THENCE WITH THE NORTHERLY, WESTERLY AND
SOUTHERLY LINES OF SAID IMMOBILIA PROPERTIES THE FOLLOWING FOUR COURSES: (1 )
SOUTH 3126'48" WEST, A DISTANCE OF 55.48 FEET TO AN IRON PIN; (2) THENCE SOUTH
2507'52" WEST, A DISTANCE OF 65.12 FEET TO AN IRON PIN; (3) THENCE SOUTH
1403'46" WEST, A DISTANCE OF 38.24 FEET TO AN IRON PIN; (4) THENCE NORTH
6603'15" EAST, A DISTANCE OF 364.72 FEET TO A PK NAIL IN THE SOUTHERLY LINE OF
THE AFORESAID MOUNTCASTLE DRIVE; THENCE WITH THE SOUTHERLY LINE OF MOUNTCASTLE
DRIVE ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 612.90 FEET, AN ARC LENGTH
OF 110.86 FEET AND BEING SUBTENDED BY A CHORD WHICH BEARS NORTH 71'05'51" EAST,
A DISTANCE OF 110.71 FEET TO A CONCRETE MONUMENT; THENCE NORTH 6603'35" EAST, A
DISTANCE OF 108.07 FEET TO AN IRON PIN AT THE NORTHWEST CORNER OF PROPERTY OF
BANK OF AMERICA, AS OF RECORD IN ROLL 1, IMAGE 1779; THENCE WITH THE WESTERLY
AND SOUTHERLY LINES OF SAID BANK OF AMERICA THE FOLLOWING TWO COURSES: (1) SOUTH
2633'24" EAST, A DISTANCE OF 165.97 FEET TO AN IRON PIN;
 
 
94

--------------------------------------------------------------------------------

 
 
(2) THENCE NORTH 6609'12" EAST, A DISTANCE OF 367.74 FEET TO THE POINT OF
BEGINNING AND CONTAINING 2,274,197 SQUARE FEET OR 52.208 ACRES, MORE OR LESS.
 
(Note: Any reference to acreage or square footage is for informational purposes
only)


TOGETHER WITH THE EASEMENTS IN THAT CERTA1N RECIPROCAL EASEMENT AGREEMENT DATED
OCTOBER, 1982, RECORDED IN MISCELLANEOUS BOOK 107, PAGE 174, IN THE REGISTER'S
OFFICE OF WASHINGTON COUNTY, TENNESSEE AS AMENDED BY AMENDMENT: DATED OCTOBER 1
982, RECORDED IN MISCELLANEOUS BOOK 108, PAGE 632 IN SAID REGISTER'S OFFICE.


TOGETHER WITH THE EASEMENTS IN THAT CERTAIN AGREEMENT: DATED AS OF SEPTEMBER 16,
1970, RECORDED IN MISCELLANEOUS BOOK 58, PAGE 62, IN THE REGISTER'S OFFICE OF
WASHINGTON COUNTY, TENNESSEE.


TOGETHER WITH THE EASEMENTS IN THAT CERTAIN CROSS EASEMENT AGREEMENT: DATED JUNE
24, 1991, RECORDED IN MISCELLANEOUS BOOK 174, PAGE 259, IN THE REGISTER'S OFFICE
OF WASHINGTON COUNTY TENNESSEE.


AND BEING THE SAME PROPERLY CONVEYED BY SPECIAL WARRANTY DEED TO JOHNSON CITY
VENTURE, LLC, DATED NOVEMBER 15, 1996, RECORDED IN ROLL 102, IMAGE 1065, IN THE
REGISTER'S OFFICE OF WASHINGTON COUNTY, TENNESSEE.
 
The above description being also described as the following legal description
prepared by Gregory W. Maxwell, a Professional Land Surveyor of Civil &
Environmental Consultant’s Inc.
 
 
95

--------------------------------------------------------------------------------

 

Schedule B
 
Exception Report
 


 
Under Section 2.037 of the Forever 21 Retail, Inc., Lease dated December 23,
2008, the Tenant has the right to lease the additional adjoining Phase II space
(2,037 sq.ft.), when such space becomes available.


All Security Deposits held by Borrower are listed on the three attached Security
Deposit Schedules.


Tenants that are delinquent on the payment of rents are listed on the attached
Aged Delinquencies Report.
 
 
96

--------------------------------------------------------------------------------

 

Schedule C
 
[Intentionally Omitted]
 
 
97

--------------------------------------------------------------------------------

 

Schedule D
 
Unfunded Obligations
 
1.  
J.C. Penney Corporation, Inc., lease dated June 6, 1978.  Tenant is owed a
Tenant Allowance of $500,000 that is due to be paid in 2012 in accordance with
the terms of the Lease.



2.  
LA Nails of Johnson City, lease dated April 27, 2009.  Tenant will be due a
Tenant Allowance, in the amount of $106,236.90, upon the submission of the
appropriate documentation to Landlord in accordance with the terms of the Lease.



3.  
Pacific Sunwear Stores Corp., lease dated March 27, 2009.  Tenant will be due a
Tenant Allowance, in the amount of $170,000, upon the submission of the
appropriate documentation to Landlord in accordance with the terms of the Lease.



SOLELY TO THE EXTENT THAT THE PHASE 2 PREMISES ARE DELIVERED TO THE FOREVER 21
RETAIL, INC. TENANT, AND BORROWER HAS MADE THE REQUIRED DEPOSIT INTO THE
UNFUNDED OBLIGATIONS ACCOUNT WITH RESPECT THERETO:
 
4.  
Forever 21 Retail, Inc., lease dated December 23, 2008.  Tenant will be due a
Tenant Allowance of $132,405.00 after delivery of the additional Phase II space
(2,037 sq.ft.) and completion of Tenant’s work in accordance with the terms of
the Lease.

 
 
98

--------------------------------------------------------------------------------

 



Schedule E
 
Rent Roll
 
 
99

--------------------------------------------------------------------------------

 

Schedule F
 
Material Agreements
 
The following Agreements are with affiliated Companies:


1.  
Management Agreement being entered into by and among Borrower as Owner and
Glimcher Properties Limited Partnership as Manager and Glimcher Development
Corporation as Services Provider.



2.  
Security Contractor Service Agreement being entered into by and between Borrower
as Owner and Ohio Retail Security, LLC for security services at the Property.



3.  
Housekeeping Contractor Service Agreement being entered into by and between
Borrower as Owner and Mainstreet Maintenance, LLC for housekeeping services at
the Property.

 
 
100

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LOAN AGREEMENT


This First Amendment to Loan Agreement (this “Amendment”), dated as of May 5,
2010, by and between GOLDMAN SACHS MORTGAGE COMPANY, a New York limited
partnership (together with its successors and assigns, “Lender”), as
successor-in-interest to Goldman Sachs Commercial Mortgage Capital, L.P., and
GLIMCHER MJC, LLC, a Delaware limited liability company (“Borrower”), amends
that certain Loan Agreement, dated as of April 8, 2010 (the “Loan Agreement”;
all capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Loan Agreement).
 
WHEREAS, Lender and Borrower desire to amend the Loan Agreement with respect to
the matters set forth herein.
 
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:
 
Section 1.             Amendments of Loan Agreement.  Lender and Borrower hereby
agree to amend the terms of the Loan Agreement as hereinafter set forth:
 
(a)           The defined term “Payment Date” is hereby deleted in its entirety
and replaced with the following lieu thereof:
 
““Payment Date” means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.”
 
Section 2.             Miscellaneous.
 
(a)         All of the terms and conditions of the Loan Agreement are
incorporated herein by reference with the same force and effect as if fully set
forth herein.  Except as expressly amended hereby, the Loan Agreement and each
of the other Loan Documents remains in full force and effect in accordance with
its terms.
 
(b)         This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of Tennessee without regard to principles
of conflicts of law.
 
(c)         Borrower hereby (1) unconditionally ratifies and confirms, renews
and reaffirms all of its obligations under the Loan Agreement and each of the
other Loan Documents, (2) acknowledges and agrees that such obligations remain
in full force and effect, binding on and enforceable against it in accordance
with the terms, covenants and conditions of the Loan Agreement as amended hereby
and the other Loan Documents, in each case, without impairment, and
(3) represents, warrants and covenants that it is not in default under the Loan
Agreement or any of the other Loan Documents beyond any applicable notice and
cure periods, and there are no defenses, offsets or counterclaims against the
Indebtedness.
 
 
101

--------------------------------------------------------------------------------

 
 
(d)         Sponsor hereby (1) unconditionally approves and consents to the
execution by Borrower of this Amendment and the modifications to the Loan
Documents effected thereby, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations under the Guaranty, the Environmental Indemnity
and the Cooperation Agreement (the “Sponsor Documents”), (3) acknowledges and
agrees that its obligations under the Sponsor Documents remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions of such documents without impairment, and
(4) represents, warrants and covenants that it is not in default under any
Sponsor Document beyond any applicable notice and cure periods, and there are no
defenses, offsets or counterclaims against its obligations under the Sponsor
Documents.
 
(e)         Borrower acknowledges and agrees that no oral communication or
course of dealing from or on behalf of Lender shall constitute any waiver,
agreement, commitment, or evidence of any assurance or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents, and
that any waiver, agreement, commitment, assurance, or intention of Lender with
respect to the Loan, the Loan Agreement and/or the other Loan Documents shall be
effective only if in writing and duly executed by Lender.  Borrower acknowledges
and agrees that no Default or Event of Default shall be waived by Lender, unless
such waiver is in writing and duly executed by Lender.
 
(f)          This Amendment may be executed by facsimile signatures and in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument.
 
 
[Signatures appear on following page]
 
 
102

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.
 
LENDER:
 
GOLDMAN SACHS MORTGAGE
COMPANY
   
BORROWER:
 
GLIMCHER MJC, LLC,
a Delaware limited liability company
           
By: Goldman Sachs Real Estate Funding Corp.,
       its general partner
   
By: Johnson City Venture, LLC,
       Delaware limited liability company,
       its sole member
           
       By: ______________________________
              Name:
              Title:
   
       By: Glimcher Johnson City, Inc.,
              a Delaware corporation,
              its Managing Member
                 
              By: /s/ Mark E. Yale
       
              Name: Mark E. Yale
              Title:   Executive Vice President, Chief
                          Financial Officer and Treasurer
 
 
             
Solely with respect to Section 2(d) hereof:
 
SPONSOR:
                 
GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited
partnership
 
       
By: Glimcher Properties Corporation, a
       Delaware corporation and its sole
       general partner
                 
       By: :    /s/ Mark E. Yale
       Name: Mark E. Yale
       Title:   Executive Vice President, Chief
                   Financial Officer and Treasurer
 

 
 
103
